 




CONTRIBUTION AND EXCHANGE AGREEMENT


dated as of August 8, 2007


by and among


American Real Estate Partners, L.P.,
CCI Offshore Corp.,
CCI Onshore Corp.,
Icahn Management LP
and
Carl C. Icahn
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
ARTICLE I
EXCHANGE AND CONTRIBUTION OF PARTNERSHIP INTERESTS
 
1.1Exchange and Contribution of Partnership Interests
1.2Consideration
1.3Earn-out.
1.4Tax Treatment
 
ARTICLE II
CLOSING
 
2.1Closing
2.2The Contributors’ Closing Deliveries
2.3The Issuer’s Closing Deliveries
2.4Tax Opinion
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS AND ICAHN
 
3.1Organization and Qualification of the Contributors and the Partnerships;
Status.
3.2Authority.
3.3No Conflicts.
3.4Ownership Interests.
3.5Assets Under Management.
3.6Funds.
3.7Investment Company Act; Investment Advisers Act
3.8Financial Statements.
3.9No Adverse Effects; Absence of Certain Changes
3.10Title to Properties
3.11Litigation
3.12Claims Against Officers and Directors
3.13Insurance.
3.14Compliance with Laws.
3.15Undisclosed Liabilities
3.16Transactions with Interested Persons
3.17Intellectual Property.
3.18Anti-Money Laundering
3.19Employees, Labor Matters, etc
3.20Employee Benefit Plans.
3.21Real Property
3.22Contracts.
3.23Taxes
3.24Powers of Attorney
3.25Finders’ Fees
3.26Trading Policies.
3.27Delinquent And Wrongful Acts
3.28Books and Records
3.29Investment Intent
3.30Access to Information
3.31Investor Status
3.32Experience of the Contributors
 

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
4.1Organization and Qualification of the Issuer
4.2Authority.
4.3No Conflicts
4.4Finders’ Fees
4.5The AREP Units
4.6Investment Intent
4.7Tax.
4.8Access to Information
4.9Investor Status
4.10Experience of Investor
 
ARTICLE V
COVENANTS
 
5.1Legending of AREP Units
5.2Access to Information
5.3Decisions of the Issuer
5.4Right to Use Icahn Name
 
ARTICLE VI
TAX MATTERS
 
6.1Consistent Reporting
6.2No Change
6.3Cooperation on Tax Matters
6.4704(c) Methods
 
ARTICLE VII
EMPLOYEES
 
7.1Service Credit; Welfare Benefits.
7.2Assumption of Existing Arrangements
7.3No Third-Party Beneficiaries
 

--------------------------------------------------------------------------------


 
ARTICLE VIII
INDEMNIFICATION
 
8.1Survival
8.2Indemnification
8.3Procedures.
8.4Limitations of Indemnification Obligations.
8.5Calculation of Damages.
8.6Investigation
8.7Tax Character
 
ARTICLE IX
DEFINITIONS
 
9.1Defined Terms
 
ARTICLE X
MISCELLANEOUS
 
10.1Expenses
10.2Entire Agreement.
10.3Waiver
10.4Amendment
10.5No Third-Party Beneficiaries
10.6Assignment; Binding Effect
10.7Interpretation.
10.8Specific Performance
10.9Further Assurances
10.10Severability
10.11Delays or Omissions
10.12Remedies
10.13Governing Law
10.14Counterparts
10.15Consent to Jurisdiction
10.16Notices
 

--------------------------------------------------------------------------------



List of Exhibits


Exhibit A - Form of Amendment to Limited Partnership Agreement of Onshore GP
Exhibit B - Form of Amendment to Limited Partnership Agreement of Offshore GP
Exhibit C - Form of Covered Affiliate Agreement
Exhibit D - Form of Consent to Assignment
Exhibit E - Form of Non-Competition Agreement
Exhibit F - Form of Registration Rights Agreement Amendment
Exhibit G - Form of Contribution Agreement
Exhibit H - Form of Opinion of Bingham McCutchen LLP
Exhibit I - Form of Opinion of Walkers SPV Limited
Exhibit J - Form of Opinion of Proskauer Rose LLP
Exhibit K - Form of Tax Opinion of Proskauer Rose LLP
 

--------------------------------------------------------------------------------



List of Schedules


Schedule 1.2 -  Allocation among Contributors
Schedule 2.3(l)  -  Required Closing Deliveries under Indentures
Schedule 3.3(a)  -  Consents Obtained by the Contributors, the Partnerships and
the Funds
Schedule 3.3(b)  -  Consents Obtained by Icahn
Schedule 3.4(e)  -  Rights to Acquire Interests in any Contributor or
Partnership
Schedule 3.5(a)  -  Management Agreements
Schedule 3.5(b) -  Management Agreements - Exceptions
Schedule 3.5(d)  -  Icahn Group - Regulatory Matters
Schedule 3.8(b) -  Financial Statements
Schedule 3.9 -  Absence of Adverse Effects and Changes
Schedule 3.9(j) -  Affiliate Payments
Schedule 3.11  -  Litigation
Schedule 3.14(a)  -  Compliance with Laws - Exceptions
Schedule 3.15  -  Absence of Undisclosed Liabilities
Schedule 3.16  -  Transactions with Interested Persons
Schedule 3.17(a)  -  Trademarks
Schedule 3.17(b)  -  Intellectual Property Rights
Schedule 3.19  -  Employees; Labor Matters
Schedule 3.20(a)  -  Employee Benefit Plans
Schedule 3.21  -  Leased Real Property
Schedule 3.22(a)  -  Material Contracts
Schedule 3.23 - Tax Matters
Schedule 3.23(q)  -  Tax Status
Schedule 3.24  -  Powers of Attorney
Schedule 4.3(b)  -  Consents Obtained by the Issuer
Schedule 7.2  -  Employees - Certain Arrangements



--------------------------------------------------------------------------------


 
CONTRIBUTION AND EXCHANGE AGREEMENT
 
This CONTRIBUTION AND EXCHANGE AGREEMENT (“Agreement”) is made as of this 8th
day of August, 2007 by and among CCI Offshore Corp., a Delaware corporation
(“CCI Offshore”), CCI Onshore Corp., a Delaware corporation (“CCI Onshore”),
Icahn Management LP, a Delaware limited partnership (“Icahn Management” and
together with CCI Onshore and CCI Offshore, the “Contributors”), Carl C. Icahn,
an individual (“Icahn”), and American Real Estate Partners, L.P., a Delaware
limited partnership (the “Issuer”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in Article IX.
 
WHEREAS, CCI Offshore is the general partner of Icahn Offshore LP, a Delaware
limited partnership (“Offshore GP”), which is the general partner of each of
Icahn Partners Master Fund LP, a Cayman Islands limited partnership (“Offshore
Master Fund I”), Icahn Partners Master Fund II L.P., a Cayman Islands limited
partnership (“Master Fund II”), and Icahn Partners Master Fund III L.P., a
Cayman Islands limited partnership (“Master Fund III” and, collectively with
Offshore Master Fund I and Master Fund II, the “Offshore Master Funds”);
 
WHEREAS, CCI Onshore is the general partner of Icahn Onshore LP, a Delaware
limited partnership (“Onshore GP”), which is the general partner of Icahn
Partners LP, a Delaware limited partnership (“Onshore Master Fund I” and,
collectively with the Offshore Master Funds, the “Master Funds”);
 
WHEREAS, CCI Offshore desires to contribute to Icahn Partners Holding LP, a
Delaware limited partnership (“Icahn Partners Holding”), the sole limited
partnership interest in which is owned by the Issuer and the general partnership
interest in which is owned by IPH GP LLC, and the Issuer, IPH GP LLC and Icahn
Partners Holding desire Icahn Partners Holding to receive, 100% of CCI
Offshore’s general partnership interests in Offshore GP (the “Offshore
Partnership Interests”) on the terms and subject to the conditions of this
Agreement;
 
WHEREAS, CCI Onshore desires to contribute to Icahn Partners Holding, and the
Issuer, IPH GP LLC and Icahn Partners Holding desire Icahn Partners Holding to
receive, 100% of CCI Onshore’s general partnership interests in Onshore GP (the
“Onshore Partnership Interests”) on the terms and subject to the conditions of
this Agreement;
 
WHEREAS, immediately prior to the execution and delivery of this Agreement by
the parties hereto, CCI Offshore contributed 100% of its general partnership
interests in Icahn Partners Master Fund II Feeder, LP, a Delaware limited
partnership, to Offshore GP and 100% of its shares of capital stock of CCI
Administrative GP, a Cayman Islands exempted corporation (“CCI Administrative”),
to Offshore GP;
 
WHEREAS, immediately prior to the execution and delivery of this Agreement by
the parties hereto, Icahn Management and Icahn Capital Management LP, a Delaware
limited partnership (“Icahn Capital Management”), entered into that certain
Management Contribution, Assignment and Assumption Agreement, dated as of the
date hereof (the “Management Contribution Agreement”), pursuant to which Icahn
Management contributed substantially all of its assets and liabilities, other
than certain rights in respect of deferred fees, to Icahn Capital Management in
exchange for 100% of the general partnership interests in Icahn Capital
Management;
 

--------------------------------------------------------------------------------


 
WHEREAS, Icahn Management has provided, and from and after the consummation of
the transactions contemplated by this Agreement, Icahn Capital Management will
provide, certain management and administrative services to certain of the Funds,
in exchange for a management fee;
 
WHEREAS, Icahn Management desires to contribute to Icahn Partners Holding, and
the Issuer, IPH GP LLC and Icahn Partners Holding desire Icahn Partners Holding
to receive, 100% of Icahn Management’s general partnership interests in Icahn
Capital Management (the “Icahn Capital Management Partnership Interests” and
collectively with the Onshore Partnership Interests and the Offshore Partnership
Interests, the “Partnership Interests”) on the terms and subject to the
conditions of this Agreement;
 
WHEREAS, American Property Investors, Inc., a Delaware corporation (“API”),
currently holds a 1% general partnership interest in each of the Issuer and
American Real Estate Holdings Limited Partnership, a Delaware limited
partnership (“AREH”); and
 
WHEREAS, in connection with the transactions contemplated hereby, API shall make
a capital contribution to each of the Issuer and AREH in order to maintain such
1% general partnership interest;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I  
 
EXCHANGE AND CONTRIBUTION OF PARTNERSHIP INTERESTS
 
1.1  Exchange and Contribution of Partnership Interests. On the terms and
subject to the conditions of this Agreement, at the Closing, the Contributors
shall contribute, assign, transfer, convey and deliver to Icahn Partners Holding
the Partnership Interests, in each case, free and clear of all Encumbrances.
 
1.2  Consideration. The aggregate consideration (the “Aggregate Consideration”)
to be contributed, assigned, transferred, conveyed and delivered to the
Contributors in exchange for the contribution of the Partnership Interests shall
equal (a) 8,632,679 AREP Units (the “Closing Date Consideration”) to be
delivered to the Contributors at the Closing, plus (b) the amount of AREP Units,
if any, that may become deliverable after the Closing, to be determined pursuant
to and upon the terms and subject to the conditions of Section 1.3 below (the
“Earn-out Consideration”). The Aggregate Consideration shall be allocated among
the Contributors as set forth in Schedule 1.2.
 

--------------------------------------------------------------------------------


 
1.3  Earn-out.
 
(a)After-Tax Earnings Statement.
 
(i)  No later than 15 days after completion of the audited financial statements
of the Issuer for each Fiscal Year during the Earn-out Period, the Issuer shall,
or shall cause its accountants to, prepare and deliver to the Contributors a
statement setting forth the After-Tax Earnings for such Fiscal Year (the
“After-Tax Earnings Statement”), together with supporting documentation
containing reasonable detail of the calculation thereof.
 
(ii)  The Contributors shall have 20 days from the date of the Contributors’
receipt of the After-Tax Earnings Statement to notify the Issuer of any good
faith dispute with respect to any item contained in the After-Tax Earnings
Statement, which notice shall set forth in reasonable detail the basis for such
dispute. In the event that the Contributors shall so notify the Issuer of any
such dispute on or before the last day of such 20 day period, the Contributors
and the Issuer and their respective accountants shall cooperate in good faith to
resolve such dispute as promptly as possible. If the Contributors fail to notify
the Issuer of any such good faith dispute on or before the last day of such 20
day period, the After-Tax Earnings Statement for that Fiscal Year shall be
deemed to be final and shall be binding on the parties (the “Final After-Tax
Earnings Statement”). If the Contributors and the Issuer fail to reach an
agreement with respect to any matters relating to the After-Tax Earnings
Statement with respect to which the Contributors have duly notified the Issuer
of a dispute within 45 days from the date on which the Contributors provide
written notice of such dispute, then all disagreements shall be resolved by the
Independent Auditor. The costs of the Independent Auditor shall be borne by the
party whose aggregate estimate of the disputed amount or amounts, as the case
may be, differs most greatly from the final determination of the Independent
Auditor.
 
(iii)  The Independent Auditor shall, acting as an expert and not as an
arbitrator, determine on the basis of GAAP (and the exceptions to GAAP set forth
in the definition of “After-Tax Earnings” below, including, without limitation,
the exclusion from expenses allocable to Hedge Fund Earnings of base salary and
other compensation payable to Icahn) and only with respect to the differences so
submitted by the Issuer and the Contributors, whether and to what extent the
After-Tax Earnings Statement requires adjustment. The Issuer and the
Contributors shall use commercially reasonable efforts to cause the Independent
Auditor to make a final determination of the adjustments to the After-Tax
Earnings Statement within 60 days from the date of its receipt of the
information relating to the disagreements between the parties.
 
(iv)  The After-Tax Earnings Statement, as modified by resolution of any
disputes by the Issuer and the Contributors or by the determination of the
Independent Auditor, shall be the Final After-Tax Earnings Statement, absent
manifest error.
 

--------------------------------------------------------------------------------


 
(b)  Earn-out Calculation. The Earn-out Amounts shall be calculated as follows:
 
(i)  The Earn-out Amount payable in respect of the 2007 After-Tax Earnings (the
“2007 Earn-out Amount”) shall be determined as follows: if 2007 After-Tax
Earnings are (A) less than $170 Million, then the 2007 Earn-out Amount shall be
zero; (B) equal to or greater than $170 Million, but less than $200 Million,
then the 2007 Earn-out Amount shall be $24 Million; (C) equal to or greater than
$200 Million, but less than $229 Million, then the 2007 Earn-out Amount shall be
$92 Million; (D) equal to or greater than $229 Million, but less than $259
Million, then the 2007 Earn-out Amount shall be $110 Million; (E) equal to or
greater than $259 Million, but less than $289 Million, then the 2007 Earn-out
Amount shall be $115 Million and (F) $289 Million or greater, then the 2007
Earn-out Amount shall be $120 Million. For the avoidance of doubt, in no event
shall the 2007 Earn-out Amount exceed $120 Million.
 
(ii)  The Earn-out Amount payable in respect of the 2008 After-Tax Earnings (the
“2008 Earn-out Amount”) shall be determined as follows: if 2008 After-Tax
Earnings are (A) less than $206 Million, then the 2008 Earn-out Amount shall be
zero; (B) equal to or greater than $206 Million, but less than $281 Million,
then the 2008 Earn-out Amount shall be $30 Million; (C) equal to or greater than
$281 Million, but less than $362 Million, then the 2008 Earn-out Amount shall be
$131 Million; (D) equal to or greater than $362 Million, but less than $448
Million, then the 2008 Earn-out Amount shall be $155 Million; (E) equal to or
greater than $448 Million, but less than $540 Million, then the 2008 Earn-out
Amount shall be $160 Million and (F) $540 Million or greater, then the 2008
Earn-out Amount shall be $165 Million. For the avoidance of doubt, in no event
shall the 2008 Earn-out Amount exceed $165 Million.
 
(iii)  The Earn-out Amount payable in respect of the 2009 After-Tax Earnings
(the “2009 Earn-out Amount”) shall be determined as follows: if 2009 After-Tax
Earnings are (A) less than $250 Million, then the 2009 Earn-out Amount shall be
zero; (B) equal to or greater than $250 Million, but less than $353 Million,
then the 2009 Earn-out Amount shall be $44 Million; (C) equal to or greater than
$353 Million, but less than $469 Million, then the 2009 Earn-out Amount shall be
$178 Million; (D) equal to or greater than $469 Million, but less than $599
Million, then the 2009 Earn-out Amount shall be $209 Million; (E) equal to or
greater than $599 Million, but less than $746 Million, then the 2009 Earn-out
Amount shall be $216 Million and (F) $746 Million or greater, then the 2009
Earn-out Amount shall be $223 Million. For the avoidance of doubt, in no event
shall the 2009 Earn-out Amount exceed $223 Million.
 
(iv)  The Earn-out Amount payable in respect of the 2010 After-Tax Earnings (the
“2010 Earn-out Amount”) shall be determined as follows: if 2010 After-Tax
Earnings are (A) less than $297 Million, then the 2010 Earn-out Amount shall be
zero; (B) equal to or greater than $297 Million, but less than $433 Million,
then the 2010 Earn-out Amount shall be $57 Million; (C) equal to or greater than
$433 Million, but less than $593 Million, then the 2010 Earn-out Amount shall be
$224 Million; (D) equal to or greater than $593 Million, but less than $782
Million, then the 2010 Earn-out Amount shall be $263 Million; (E) equal to or
greater than $782 Million, but less than $1.004 Billion, then the 2010 Earn-out
Amount shall be $272 Million and (F) $1.004 Billion or greater, then the 2010
Earn-out Amount shall be $279 Million. For the avoidance of doubt, in no event
shall the 2010 Earn-out Amount exceed $279 Million.
 

--------------------------------------------------------------------------------


 
(v)  The Earn-out Amount payable in respect of the 2011 After-Tax Earnings (the
“2011 Earn-out Amount”) shall be determined as follows: if 2011 After-Tax
Earnings are (A) less than $348 Million, then the 2011 Earn-out Amount shall be
zero; (B) equal to or greater than $348 Million, but less than $522 Million,
then the 2011 Earn-out Amount shall be $70 Million; (C) equal to or greater than
$522 Million, but less than $737 Million, then the 2011 Earn-out Amount shall be
$270 Million; (D) equal to or greater than $737 Million, but less than $1.002
Billion, then the 2011 Earn-out Amount shall be $316 Million; (E) equal to or
greater than $1.002 Billion, but less than $1.327 Billion, then the 2011
Earn-out Amount shall be $326 Million and (F) $1.327 Billion or greater, then
the 2011 Earn-out Amount shall be $334 Million. For the avoidance of doubt, in
no event shall the 2010 Earn-out Amount exceed $334 Million.
 
(vi)  If, following the determination of the Final After-Tax Earnings Statement
for Fiscal Year 2011, the Aggregate Earn-out Amount is less than $1.121 Billion,
then the Contributors shall receive an additional Earn-out Amount pursuant to
this Section 1.3(b)(vi) (such amount, the “Catch-up Earn-out Amount”),
determined as follows: if the Aggregate After-Tax Earnings are (A) less than
$1.271 Billion, then the Catch-up Earn-out Amount shall be zero; (B) equal to or
greater than $1.271 Billion, but less than $1.789 Billion, then the Catch-up
Earn-out Amount shall be the amount, if any, by which $225 Million exceeds the
Aggregate Earn-out Amount; (C) equal to or greater than $1.789 Billion, but less
than $2.390 Billion, then the Catch-up Earn-out Amount shall be the amount, if
any, by which $895 Million exceeds the Aggregate Earn-out Amount; (D) equal to
or greater than $2.390 Billion, but less than $3.090 Billion, then the Catch-up
Earn-out Amount shall be the amount, if any, by which $1.053 Billion exceeds the
Aggregate Earn-out Amount; (E) equal to or greater than $3.090 Billion, but less
than $3.906 Billion, then the Catch-up Earn-out Amount shall be the amount, if
any, by which $1.088 Billion exceeds the Aggregate Earn-out Amount and (F)
$3.906 Billion or greater, then the Catch-up Earn-out Amount shall be the
amount, if any, by which $1.121 Billion exceeds the Aggregate Earn-out Amount.
For the avoidance of doubt, in no event shall the sum of the Aggregate Earn-out
Amount and Catch-up Earn-out Amount exceed $1.121 Billion.
 
(c)  Issuance of AREP Units. Subject to the offset right of the Issuer set forth
in Section 1.3(d), upon completion of the Final After-Tax Earnings Statement for
the relevant Fiscal Year (whether by expiration of the Contributors’ 20 day
dispute notice period, final agreement between the Contributors and the Issuer
or final determination of all outstanding matters by the Independent Auditor, if
it is determined that the Contributors are entitled to receive an Earn-out
Amount with respect to such Fiscal Year or the Catch-up Earn-out Amount, as
applicable, the Issuer shall deliver to the Contributors, within 5 Business Days
after completion of the Final After-Tax Earnings Statement for such Fiscal Year,
certificates issued in the names of the Contributors evidencing a number of AREP
Units equal to such Earn-out Amount divided by the 20-Day Volume-Weighted
Average Price. The AREP Units shall be allocated among the Contributors in
accordance with the allocation percentages set forth in Schedule 1.2.
 
(d)  Offset Right. The Issuer shall have the right to offset against any amounts
payable under this Section 1.3 to the Contributors any and all amounts payable
by the Contributors in respect of the Contributors’ obligations to the Issuer
pursuant to Article VIII hereof.
 

--------------------------------------------------------------------------------


 
(e)  Acknowledgement re: Icahn. The parties hereto acknowledge and agree that,
subject to Section 1.3(d), the Earn-out Amounts, if any, shall be payable to the
Contributors whether or not Icahn is then employed by the Issuer or any of its
Subsidiaries.
 
(f)  Transfer Restriction. The Contributors agree that they shall not transfer,
sell, assign, pledge, encumber, hypothecate or otherwise dispose of their
respective rights to receive any amounts payable under this Section 1.3.
 
1.4  Tax Treatment. The Contributors and the Issuer agree and acknowledge that,
except as to the part of any Earn-out Consideration that is treated as interest,
the contribution of Partnership Interests to the Issuer in exchange for the
Aggregate Consideration is intended to qualify as a nonrecognition transaction
within the meaning of Code Section 721(a) and, except to the extent that any
Earn-out Consideration is treated as interest, no party, on a Tax Return or
otherwise, shall take any position inconsistent with such treatment.
 
ARTICLE II
 
CLOSING
 
2.1  Closing. The closing of the contribution and exchange of the Partnership
Interests and the Closing Date Consideration (the “Closing”) shall occur
simultaneously with the execution and delivery of this Agreement at the offices
of Proskauer Rose LLP located at 1585 Broadway, New York, New York. The date on
which the Closing occurs is herein referred to as the “Closing Date.” The
Closing will be effective as of 11:59 p.m. (Eastern Time) on the Closing Date.
 
2.2  The Contributors’ Closing Deliveries. At the Closing, the Contributors and
Icahn, as the case may be, shall deliver to the Issuer the items listed below: 
 
(a)  the Management Contribution Agreement, dated as of the Closing Date and
duly executed by the parties thereto, together with evidence of the consummation
of the transactions contemplated thereby, in form and substance reasonably
satisfactory to the Issuer;
 
(b)  an amendment to the Limited Partnership Agreement of Onshore GP in the form
attached hereto as Exhibit A, dated as of the Closing Date and duly executed by
the partners of Onshore GP;
 
(c)  an amendment to the Limited Partnership Agreement of Offshore GP in the
form attached hereto as Exhibit B, dated as of the Closing Date and duly
executed by the partners of Offshore GP;
 
(d)  for each of the Funds, (i) revisions, amendments, supplements or
restatements if and to the extent necessary to reflect and account for the
transactions contemplated by this Agreement, to each of the following documents:
(A) the limited partnership agreement of such Fund; (B) the confidential
offering memorandum or supplementary disclosure, as applicable, of such Fund;
(C) any subscription agreement of such Fund and (D) the applicable Management
Agreement by and between such Fund and Icahn Management, as amended to reflect
the assignment of such Management Agreement to Icahn Capital Management and (ii)
evidence of the requisite Consent of the general partner, limited partners,
board of directors, board of managers and any similar governing body of such
Fund to the matters contemplated by clause (i) above or evidence reasonably
satisfactory to the Issuer that such Consent is not required;
 

--------------------------------------------------------------------------------


 
(e)  the Agreement in the form attached hereto as Exhibit C (the “Covered
Affiliate Agreement”), dated as of the Closing Date and duly executed by Onshore
GP, Offshore Master Fund I, Offshore Master Fund II and Offshore Master Fund
III;
 
(f)  an Employment Agreement, dated as of the Closing Date, by and among the
Issuer, Icahn Capital Management and Icahn, duly executed by Icahn and Icahn
Capital Management and in form reasonably satisfactory to the Issuer (the “Icahn
Employment Agreement”);
 
(g)  amendments, dated as of the Closing Date, to the Employment Agreements with
the following persons: Alexander J. Denner, Vincent Intrieri, Keith Meister and
David Schechter, R. Andrew Muns, Mayu Sris and David Yim, each such amendment
duly executed by such individual and Icahn Capital Management and in form
reasonably satisfactory to the Issuer (collectively, the “Employment Agreement
Amendments”);
 
(h)  an Employment Agreement, dated as of the Closing Date, between Icahn
Capital Management and Rupal Doshi, such agreement duly executed by such
individual and Icahn Capital Management, in form reasonably satisfactory to the
Issuer (collectively with the Icahn Employment Agreement and the Employment
Agreement Amendments, the “Employment Agreements”);
 
(i)  agreement re: consent to assignment of certain employment agreements to
AREH in the form attached hereto as Exhibit D (the “Consent to Assignment”),
dated as of the Closing Date and duly executed by Keith Schaitkin, Jesse Lynn,
Mark DiPaolo, Andrew Langham, Yevgeny Fundler and Nancy Axilrod;
 
(j)  a Non-Competition, in the form attached hereto as Exhibit E (the
“Non-Competition Agreement”), dated as of the Closing Date and duly executed by
Icahn;
 
(k)  Amendment No. 1 to the Registration Rights Agreement, dated as of June 30,
2005, by and among the Issuer and the Holders (as defined therein) in the form
attached hereto as Exhibit F (the “Registration Rights Agreement Amendment”),
dated as of the Closing Date and duly executed by the Contributors and the
Holders;
 
(l)  a Shared Services Agreement among Icahn & Co. LLC, AREH and the Issuer, in
form and substance reasonably satisfactory to the Issuer (the “Shared Services
Agreement”), dated as of the Closing Date and duly executed by Icahn & Co. LLC;
 
(m)  An Amended and Restated License Agreement between Icahn Associates LLC and
AREH, in form and substance reasonably satisfactory to the Issuer (the “License
Agreement”), dated as of the Closing Date and duly executed by Icahn Associates
LLC;
 

--------------------------------------------------------------------------------


 
(n)  a Contribution Agreement, in the form attached hereto as Exhibit G (the
“Contribution Agreement”), dated as of the Closing Date and duly executed by the
Contributors and Offshore GP;
 
(o)  all Consents required for the Contributors and Icahn to consummate the
transactions contemplated by this Agreement, each in form and substance
reasonably satisfactory to the Issuer;
 
(p)  an opinion in the form attached hereto as Exhibit H from Bingham McCutchen
LLP, counsel to the Contributors, dated as of the Closing Date;
 
(q)  an opinion in the form attached hereto as Exhibit I from Walkers SPV
Limited, Cayman counsel to the Contributors, dated as of the Closing Date;
 
(r)  a certificate of non-foreign status as provided for in Treasury Regulations
Section 1.1445-2(b)(2), duly executed by the Contributors; and
 
(s)  such other documents as the Issuer may reasonably request.
 
2.3  The Issuer’s Closing Deliveries. At the Closing, the Issuer shall deliver,
or cause to be delivered, the items listed below to the Contributors and Icahn,
as the case may be: 
 
(a)  certificates evidencing the Closing Date Consideration issued in the names
of the Contributors as set forth in Schedule 1.2, free and clear of all
Encumbrances;
 
(b)  the Icahn Employment Agreement, duly executed by the Issuer;
 
(c)  the Consent to Assignment, duly executed by AREH;
 
(d)  the Covered Affiliate Agreement, duly executed by the Issuer;
 
(e)  the Non-Competition Agreement, duly executed by the Issuer;
 
(f)  the Registration Rights Agreement Amendment, duly executed by the Issuer;
 
(g)  the Shared Services Agreement, duly executed by AREH and the Issuer;
 
(h)  the License Agreement, duly executed by AREH;
 
(i)  the Contribution Agreement, duly executed by the Issuer and its
Subsidiaries party thereto;
 
(j)  evidence that the NYSE has approved the AREP Units comprising the Aggregate
Consideration for listing, subject only to official notice of issuance, in form
and substance reasonably acceptable to the Contributors;
 

--------------------------------------------------------------------------------


 
(k)  all Consents required for the Issuer to consummate the transactions
contemplated by this Agreement, each in form and substance reasonably
satisfactory to the Contributors;
 
(l)  copies of all documents set forth in Schedule 2.3(l);
 
(m)  an opinion in the form attached hereto as Exhibit J from Proskauer Rose
LLP, counsel to the Issuer, dated as of the Closing Date; and
 
(n)  such other documents as the Contributors may reasonably request.
 
2.4  Tax Opinion. At the Closing, the Issuer shall receive a tax opinion in the
form attached hereto as Exhibit K from Proskauer Rose LLP, counsel to the
Issuer, dated as of the Closing Date.
 
ARTICLE III  
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS AND ICAHN


As an inducement to the Issuer to enter into this Agreement, the Contributors
and Icahn jointly and severally make the following representations and
warranties, except as set forth in the Contributors’ Disclosure Schedules (it
being agreed that any exceptions to such representations and warranties shall
clearly identify the sections of this Agreement to which they apply, provided
that any item disclosed on one schedule shall be deemed to be disclosed on every
other schedule to which the relevance of such disclosure is readily apparent).
 
3.1  Organization and Qualification of the Contributors and the Partnerships;
Status.
 
(a)  Each Contributor and each Partnership is duly organized, validly existing
and in good standing under the Laws of the state or jurisdiction in which it is
incorporated or organized, as the case may be, with all requisite power and
authority to own, lease and operate its properties and to carry on its business
as they are now being, or are presently contemplated to be, owned, leased,
operated and conducted. Each Contributor and each Partnership is licensed or
qualified to do business and in good standing (where the concept of “good
standing” is applicable) as a foreign corporation or other organization in each
jurisdiction where the nature of the properties owned, leased or operated by it
and the business now being conducted or presently contemplated to be conducted
by it require such licensing or qualification (except where the failure to be so
licensed or qualified or be in good standing will not individually or in the
aggregate adversely affect the validity or enforceability of this Agreement or
have a Material Adverse Effect on such Contributor or such Partnership, as
applicable).
 
(b)  The Contributors have delivered to the Issuer true, correct and complete
copies of the Organizational Documents of the Contributors and the Partnerships,
which Organizational Documents are in full force and effect.
 

--------------------------------------------------------------------------------


 
3.2  Authority.
 
(a)  The Contributors.
 
(i)  Each Contributor has the right, authority and power under its
Organizational Documents and applicable Laws to enter into this Agreement and
each Ancillary Document to which it is a party and to carry out the transactions
contemplated hereby and thereby.
 
(ii)  The execution, delivery and performance by each Contributor of this
Agreement and each Ancillary Document to which it is a party have been duly
authorized by all necessary action of such Contributor and, to the extent
required by each Contributor’s respective Organizational Documents or applicable
Laws, the shareholders or partners thereof, and no other action on the part of
such Contributor is required in connection therewith.
 
(iii)  This Agreement and each Ancillary Document executed and delivered by each
Contributor, constitutes a legal, valid and binding obligation of such
Contributor that is a party thereto, enforceable against such Contributor in
accordance with its terms, except as enforceability may be restricted, limited
or delayed by applicable bankruptcy or similar Laws affecting creditors’ rights
generally.
 
(b)  Icahn.
 
(i)  Icahn has the legal capacity and the right, authority and power under
applicable Laws to enter into this Agreement and each Ancillary Document to
which he is a party and to carry out the transactions contemplated hereby and
thereby.
 
(ii)  This Agreement and each Ancillary Document executed and delivered by
Icahn, constitutes a legal, valid and binding obligation of Icahn, enforceable
against him in accordance with its terms, except as enforceability may be
restricted, limited or delayed by applicable bankruptcy or similar Laws
affecting creditors’ rights generally.
 
3.3  No Conflicts.
 
(a)  The execution, delivery and performance by each Contributor of this
Agreement and the Ancillary Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby:
 
(i)  do not and will not violate any provision of its Organizational Documents
or the Organizational Documents of the Partnerships or the Funds;
 
(ii)  do not and will not violate any Law applicable to such Contributor or its
assets or employees, the Partnerships or their respective assets or employees or
the Funds or their respective assets or employees, or require any Contributor,
any Partnership or any Fund to obtain any Consent that has not been obtained
(all such required Consents that have been obtained are set forth in Schedule
3.3(a) of the Contributors’ Disclosure Schedules); and
 
(iii)  do not and will not result in a breach of, constitute a default under,
result in an adverse change under, accelerate any obligation under or give rise
to a right of termination of, any Contract, Encumbrance, License, Order or
arbitration award to which any Contributor or any Partnership is a party or by
which any of their assets are bound or affected, or result in the creation or
imposition of any material Encumbrance on any of their assets or of any Person’s
interests in any Contributor or any Partnership.
 

--------------------------------------------------------------------------------


 
(b)  The execution, delivery and performance by Icahn of this Agreement and the
Ancillary Documents to which he is a party and the consummation of the
transactions contemplated hereby and thereby:
 
(i)  do not and will not violate any Law applicable to Icahn or by which his
assets are bound or require him to obtain any Consent that has not been obtained
by him (all such required Consents that have been obtained are set forth in
Schedule 3.3(b) of the Contributors’ Disclosure Schedules); and
 
(ii)  do not and will not result in a breach of, constitute a default under,
result in an adverse change under, accelerate any obligation under or give rise
to a right of termination of, any Contract, Encumbrance, License, Order,
determination or arbitration award to which Icahn is a party or by which his
assets are bound or affected, or result in the creation or imposition of any
material Encumbrance on his assets or his direct or indirect ownership interests
in the Contributors.
 
3.4  Ownership Interests.
 
(a)  CCI Onshore is the sole general partner of Onshore GP. Each of the partners
of Onshore GP is set forth in the limited partnership agreement of Onshore GP as
amended through the date hereof. CCI Onshore is the sole record and beneficial
owner of the Onshore Partnership Interests, free and clear of all Encumbrances,
and will transfer and deliver to the Issuer at the Closing valid title to all
such Onshore Partnership Interests, free and clear of any Encumbrance.
 
(b)  CCI Offshore is the sole general partner of Offshore GP. Each of the
partners of Offshore GP is set forth in the limited partnership agreement of
Offshore GP as amended through the date hereof. CCI Offshore is the sole record
and beneficial owner of the Offshore Partnership Interests, free and clear of
all Encumbrances, and will transfer and deliver to the Issuer at the Closing
valid title to all such Offshore Partnership Interests, free and clear of any
Encumbrance.
 
(c)  Icahn Management is the sole general partner of Icahn Capital Management.
Each of the partners of Icahn Capital Management is set forth in the limited
partnership agreement of Icahn Capital Management. Icahn Management is the sole
record and beneficial owner of the Icahn Capital Management Partnership
Interests, free and clear of all Encumbrances, and will transfer and deliver to
the Issuer at the Closing valid title to such Icahn Capital Management
Partnership Interests, free and clear of any Encumbrance.
 
(d)  The Partnership Interests are duly authorized and validly issued under the
respective Organizational Documents and applicable Laws.
 
(e)  Except for the rights under the Employment Agreements, no Person holds any
option, warrant, convertible security or other right to acquire any interest in
any Contributor, Offshore GP, Onshore GP, Icahn Management or Icahn Capital
Management or any general partnership interest in any Master Fund. Except as set
forth in Schedule 3.4(e) of the Contributors’ Disclosure Schedules, the
Partnership Interests conveyed hereby will not result in the holder(s) thereof,
Onshore GP, Offshore GP or Icahn Capital Management having any obligation,
contingent or otherwise, to repurchase, redeem or otherwise acquire any
ownership interest in Onshore GP, Offshore GP, Icahn Capital Management or to
make any material investment (in the form of a loan, capital contribution or
otherwise) in any Partnership or any other Person. There are no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
securities of Onshore GP, Offshore GP or Icahn Capital Management or giving any
person any rights with respect to any future issuance of securities by Offshore
GP, Onshore GP or Icahn Capital Management.
 

--------------------------------------------------------------------------------


 
3.5  Assets Under Management.
 
(a)  The aggregate dollar amount of assets under management by Onshore GP and
Offshore GP as of July 31, 2007 is set forth in Schedule 3.5(a) of the
Contributors’ Disclosure Schedules.  Set forth in Schedule 3.5(a) of the
Contributors’ Disclosure Schedules is a list as of July 31, 2007 of all
Management Agreements, setting forth with respect to each such Management
Agreement:
 
(i)  the name of the Client under such Management Agreement;
 
(ii)  the amount of assets under management for each Client pursuant to such
Management Agreement as of July 31, 2007;
 
(iii)  a list of all Contracts under which any fees or other payments payable by
any of the Partnerships to any sub-advisers, solicitors, placement agents or
other third parties or to any employees of the Icahn Group in connection with
such Management Agreement and/or the Icahn Group’s relationship with such
Client;
 
(iv)  an accurate statement as to whether or not Consent is required under the
terms of such Management Agreement in connection with the termination of Icahn
Management or the assignment of such Management Agreement to Icahn Capital
Management.
 
(b)  Except as set forth in Schedule 3.5(b) of the Contributors’ Disclosure
Schedules, there are no Contracts pursuant to which any member of the Icahn
Group or any of their respective Affiliates has undertaken or agreed to cap,
waive, offset, reimburse or otherwise reduce any or all fees or charges payable
by or with respect to any of the Clients or investors in such Clients set forth
in Schedule 3.5(a) of the Contributors’ Disclosure Schedules or pursuant to any
of the Contracts set forth in Schedule 3.5(a) of the Contributors’ Disclosure
Schedules.
 
(c)  None of the assets of any of the Clients are “plan assets” within the
meaning of Section 3(42) of ERISA.
 
(d)  Except as set forth in Schedule 3.5(d) of the Contributors’ Disclosure
Schedules, no exemptive Orders, “no-action” letters or similar exemptions or
regulatory relief have been obtained, nor are any requests pending therefor, by
any member of the Icahn Group.
 

--------------------------------------------------------------------------------


 
(e)  Since January 1, 2004, each Partnership that has distributed or marketed
its services or interests, as appropriate, by or through any intermediary, or
which has delegated or appointed any solicitor, placement agent or other third
party, or which has delegated or outsourced the conduct of any part of its
services to any third party, has undertaken reasonable efforts to perform due
diligence and ongoing monitoring in relation to the delegation to or appointment
and activities of the intermediary, placement agents or third party, as
applicable, to determine that those activities are conducted in all material
respects in accordance with applicable Laws affecting the Icahn Group.
 
(f)  To the Knowledge of the Contributors, no intermediary, placement agent,
delegate or appointee has unlawfully marketed any of the services of any
Partnership or unlawfully marketed or sold any interest in any Fund in any
manner that would result in a material violation of applicable Laws and as of
the date hereof there are no material outstanding claims against any member of
the Icahn Group with respect to such marketing or sale.
 
(g)  Since January 1, 2004, to the Knowledge of the Contributors, there has
existed no material unremedied accounting or pricing error or similar condition
with respect to any Fund or Client account.
 
(h)  To the Knowledge of the Contributors, no Fund or account managed or advised
by any member of the Icahn Group has violated any material investment policy or
restriction set forth in any Management Agreement, offering memorandum,
prospectus or other governing document.
 
3.6  Funds.
 
(a)  Each Fund has been duly organized and is validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
requisite corporate, partnership, limited liability company or similar power and
authority. Each Fund has duly complied in all material respects with all
applicable Laws. Each Fund possesses all material Licenses necessary to entitle
it to use its name, to own, lease or otherwise hold its properties and assets
and to carry on its business as it is currently conducted and proposed to be
conducted. Each Fund is duly qualified, licensed or registered to do business in
each jurisdiction where it is required to do so under applicable Laws other than
where any failure to be so qualified, individually or in the aggregate, has not
had or resulted in and could not reasonably be expected to have or result in a
Material Adverse Effect on such Fund. All outstanding shares, units or other
interests of each Fund have been issued and sold in material compliance with
applicable Laws, including all applicable federal and state securities Laws. No
Fund is, or at any time since its inception was, required to register as an
investment company under the Investment Company Act.
 
(b)  As to each Fund, there has been in full force and effect a Management
Agreement at all times that any member of the Icahn Group was performing
Management Services for such Fund, and each such Management Agreement pursuant
to which any member of the Icahn Group has received compensation respecting its
activities in connection with any of the Funds was duly approved in accordance
with applicable Laws.
 

--------------------------------------------------------------------------------


 
(c)  There are no material consent judgments of a Governmental Entity or Orders
on or with regard to any of the Funds. All material notifications to
Governmental Entities and other bodies required by applicable Laws have been
made to permit such activities as are carried out by the Funds and all Consents
required by applicable Laws have been obtained in relation to the Funds.
 
(d)  The Contributors have delivered to the Issuer true, correct and complete
copies of the current confidential offering memoranda of Icahn Partners LP,
Icahn Fund Ltd., Icahn Cayman Partners L.P., Icahn Fund II Ltd., and Icahn Fund
III Ltd. Each such confidential offering memorandum has at all times since the
original offering of shares or other ownership interests in such Fund (as
applicable) complied in all material respects with all applicable Laws, and has
not contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading, in each such case, at all such times as any such confidential
offering memorandum was delivered to investors or potential investors in such
Fund. All of the outstanding shares or other ownership interests of each Fund
are duly authorized and validly issued.
 
(e)  The Contributors have made available to the Issuer true, correct and
complete copies of the audited financial statements, prepared in accordance with
GAAP, of Icahn Partners LP, Icahn Fund Ltd. and Icahn Partners Master Fund LP
for the last three fiscal years (or such shorter period as such Fund has been in
existence) (each hereinafter referred to as a “Fund Financial Statement”). Each
of the Fund Financial Statements presents fairly in all material respects the
financial position of the relevant Fund at the respective date of such Fund
Financial Statement and the results of operations and cash flows for the
respective periods then ended in accordance with GAAP applied on a consistent
basis (except as otherwise noted therein).
 
3.7  Investment Company Act; Investment Advisers Act. No Contributor,
Partnership or Fund is registered, is required to register or at any time since
its inception did register or was required to register as an investment company
under the Investment Company Act or as an investment adviser under the
Investment Advisers Act.
 
3.8  Financial Statements.
 
(a)  True, correct and complete copies of the following financial statements for
each of the Partnerships other than Icahn Capital Management (collectively, the
“Financial Statements”) have been delivered or made available to the Issuer: (i)
an audited statement of financial condition for each of December 31, 2006
(except those noted in Schedule 3.8(b) of the Contributors’ Disclosure
Schedules) and December 31, 2005 (including any notes thereto) and audited
statements of changes in partners’ capital, income and cash flows for each of
the two years then ended (except those noted in Schedule 3.8(b)), together with
a copy of the auditor’s report thereon and (ii) unaudited statements of
financial condition for March 31, 2007 and unaudited statements of changes in
partner’s capital, income and cash flows for the three month period then ended.
 

--------------------------------------------------------------------------------


 
(b)  The Financial Statements as of and for the years ended December 31, 2006
and December 31, 2005 (except those noted in Schedule 3.8(b)) have been prepared
from, and are in accordance with, the books and records of the respective
Partnerships and fairly present, in all material respects, the financial
position and results of operations of the respective Partnerships as at and for
the periods indicated therein, in each case, in accordance with GAAP and in
accordance with accounting practices commonly adopted by companies carrying on
businesses similar to those carried on by the Partnerships. The Financial
Statements: (i) are complete and accurate in all material respects and in
particular include full provision for bad and doubtful debts relating to any
period ending on or before the date to which they are made up; (ii) fairly
present in all material respects the financial position and the results of
operations and cash flows of each respective Partnership at each accounting
reference date to which the Financial Statements relate; and (iii) except as the
Financial Statements expressly disclose, are not affected by any unusual or
non-recurring items. The Financial Statements (except those noted in Schedule
3.8(b) of the Contributors’ Disclosure Schedules) have been audited by Grant
Thornton LLP. The accounting records of the respective Partnerships have been
kept on a proper and consistent basis and no change in the methods or bases of
valuation or accountancy treatment having been made for at least three years
prior to the accounts date or since, are up-to-date and in all material respects
contain complete and accurate details of the business activities of the
respective Partnerships.
 
(c)  Each Partnership maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with the general or specific authorization of the management of such
Partnership; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with the
general or specific authorization of the management of such Partnership and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.9  No Adverse Effects; Absence of Certain Changes. Except as set forth in
Schedule 3.9 of the Contributors’ Disclosure Schedules and other than any
Material Adverse Effect arising from or relating to investments, investment
decisions or investment performance (provided that such investments and
investment decisions have been made in all material respects in accordance with
applicable legal and contractual obligations), since December 31, 2006 through
the date hereof, (i) no Contributor, Partnership or Fund has suffered (and there
has not otherwise existed) at any time any condition, circumstance, event or
occurrence which, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect on such Contributor, such
Partnership or such Fund, (ii) the Contributors, the Partnerships and the Funds
have conducted their respective businesses in all material respects only in the
ordinary course of business consistent with past practice and (iii) except as
contemplated by this Agreement and exclusive of any payments specifically
required under the terms of the applicable partnership agreement or other
Organizational Document, there has not been any of the items specified below
with respect to any of the Contributors, any of the Partnerships or any of the
Funds: 
 
(a)  any dividend, distribution or payment declared or made in respect of its
shares, partnership interests or membership interests, as applicable, by way of
dividend, distribution, purchase or redemption of shares, interests or other
securities or otherwise;
 

--------------------------------------------------------------------------------


 
(b)  any repurchase, redemption or other acquisition, directly or indirectly by
any Contributor or any Partnership, of any shares, partnership interests or
membership interests, as applicable, or any securities convertible into or
exchangeable for any thereof, of such Contributor or such Partnership; 
 
(c)  any increase in the compensation payable or to become payable to any
director, officer, employee, independent consultant or agent, except for
automatic increases under employment agreements, increases for non-officer
employees made in the ordinary course of business, nor any other change in any
employment or consulting arrangement except in the ordinary course of business;
 
(d)  any transfer, disposal, mortgage, pledge or other Encumbrance on any of its
material assets that are necessary for the conduct of its business, except for
Permitted Encumbrances and Encumbrances incurred in the ordinary course of
business;
 
(e)  other than in the ordinary course of business and other than any Management
Agreements and Contracts relating to investments or brokerage arrangements or
Contracts, any change or amendment to any material Contract by which any
Contributor or any Partnership or their respective assets is bound or to which
any Contributor or any Partnership or such assets are subject;
 
(f)  any change in accounting principles, practices or methods of any
Contributor or any Partnership, except for any change required by reason of a
change in GAAP; 
 
(g)  other than in the ordinary course of business or with respect to
investments, any waiver or release of any claim or right or cancellation of any
debt held;
 
(h)  any initiation, receipt or settlement of any material Proceeding or action
affecting the business of any Contributor or any Partnership;
 
(i)  settlement or compromise of any material Tax Liability or agreement to any
adjustment of any material Tax attribute or election with respect to Taxes;
 
(j)  any payments to any Affiliate of any Contributor or any Partnership other
than as required under the terms of a Contract set forth in Schedule 3.9(j) of
the Contributors’ Disclosure Schedules;
 
(k)  with respect to the Funds, any change in the investment policies of the
Funds, other than as required by fiduciary duties or applicable Laws; or
 
(l)  any agreement, whether written or oral, fixed or contingent, by any
Contributor or any Partnership to do any of the foregoing.
 
3.10  Title to Properties. Each Contributor and each Partnership has good title
to, or in the case of leased property and assets has valid leasehold interests
in, all property and assets of such Contributor or such Partnership (whether
real, personal, tangible or intangible) reflected on its respective balance
sheet included in the Financial Statements or acquired after June 30, 2007,
except for properties and assets sold since June 30, 2007 in the ordinary course
of business or where the failure to have such good title or valid leasehold
interests could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. None of the owned property or assets of any
Contributor or any Partnership is subject to any Encumbrance, other than
Permitted Encumbrances.
 

--------------------------------------------------------------------------------


 
3.11  Litigation. Except as set forth in Schedule 3.11 of the Contributors’
Disclosure Schedules, there is no litigation or other Proceeding, at law or in
equity, by or before any arbitrator or any Governmental Entity, in which any
member of the Icahn Group is a party (or which is pending against) or with which
any of them has been threatened in writing, in connection with the business,
affairs, properties or assets of any Partnership (including any of the foregoing
to which any Fund is a party to and relating to services provided by any
Partnership to or in respect of such Person), or which questions the validity or
enforceability of performance of this Agreement or any Ancillary Document or the
transactions contemplated hereby or thereby. None of the members of the Icahn
Group or any Person who is "associated with" the Icahn Group (provided that the
representation given in this sentence with respect to John Banks and David
Litton shall be limited to the Knowledge of the Contributors) for purposes of
the Investment Advisers Act has, during the ten years prior to the date of this
Agreement, been convicted of any crime (other than a misdemeanor traffic
violation or similar misdemeanor) or is, or has been during such period subject
to, any disqualification that, in either case, would be a basis for denial,
suspension or revocation of registration of an investment adviser under Section
203(e) of the Investment Advisers Act or Rule 206(4)-4(b) thereunder.
 
3.12  Claims Against Officers and Directors. There is no pending or, to the
Contributors’ Knowledge, written threatened claim against any member of the
Icahn Group or against any other Person, which could give rise to any claim for
indemnification against any Partnership or cause any Partnership to incur any
material Liability or otherwise suffer or incur any material Damages.
 
3.13  Insurance.
 
(a)  The Contributors have made available to the Issuer copies of all material
insurance policies and fidelity bonds relating to the assets, business,
operations, employees, officers or directors of the Contributors, the
Partnerships and the Funds effective as of the Closing.
 
(b)  All insurance policies of the Contributors, the Partnerships and the Funds
are in full force and effect. There are no material claims by any Contributor,
any Partnership or any Fund pending under any of such policies or bonds as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds or in respect of which such underwriters have reserved
their rights. The Contributors, the Partnerships and the Funds have paid all
premiums due under all such policies.
 
3.14  Compliance with Laws. 
 
(a)  Except as set forth in Schedule 3.14(a) of the Contributors’ Disclosure
Schedules, each member of the Icahn Group in respect of the Partnerships (i) has
operated its respective business in material compliance with all applicable
Laws, including all applicable federal and state securities Laws, and (ii) is in
material compliance and, at all times has been in material compliance, in all
respects with all applicable Laws, including all applicable federal and state
securities Laws, relating to such member of the Icahn Group or their respective
assets, properties or businesses. Except as set forth in Schedule 3.14(a) of the
Contributors’ Disclosure Schedules, no investigation or review by any
Governmental Entity is pending or threatened, nor has any such Governmental
Entity indicated orally or in writing to any member of the Icahn Group an
intention to conduct an investigation or review of, or with respect to, any
member of the Icahn Group.
 

--------------------------------------------------------------------------------


 
(b)  No member of the Icahn Group (i) is in default with respect to any Order
issued by any Governmental Entity relating to the business of any such member or
(ii) has been or is charged with or has been threatened in writing with or under
investigation with respect to, any violation of any applicable Laws relating to
the business of such member or the transactions contemplated hereby or by any
Ancillary Document.
 
(c)  Each member of the Icahn Group is in compliance in all material respects
with applicable Laws relating to (i) the use of corporate funds for
contributions, payments, gifts or entertainment and (ii) the making of
expenditures relating to political activity to government officials or others,
and no member of the Icahn Group has established or maintained any unlawful or
unrecorded funds in a manner contrary to applicable Law in any material respect.
 
(d)  The Icahn Group has adopted and implemented compliance policies and
procedures reasonably designed to prevent violation by it and its employees of
the federal securities laws, a complete and correct copy of which has been
delivered to the Issuer. The Icahn Group has identified no material violations
of such policies by the Icahn Group or by any of its officers, directors or
employees.
 
3.15  Undisclosed Liabilities. Except as set forth in Schedule 3.15 of the
Contributors’ Disclosure Schedules or as have arisen or may exist, arise from or
relate to investments, investment decisions or investment performance (provided
that such investments or investment decisions have been made in all material
respects in accordance with applicable legal and contractual obligations), no
Partnership has any Liability other than Liabilities (a) included or reflected
in its respective Financial Statements and adequately reserved against therein
or (b) arising subsequent to June 30, 2007, in the ordinary course of business
consistent with past practice (including as to amount and nature), and, in any
case, not as a result of a breach or default of any Contract or any applicable
Law by any member of the Icahn Group.
 
3.16  Transactions with Interested Persons. Except as contemplated by this
Agreement, as approved by the Investor Committee (as defined in the Funds’
confidential offering memoranda), as set forth in Schedule 3.16 of the
Contributors’ Disclosure Schedules, or as described in the Funds’ confidential
offering memoranda, since January 1, 2004, no Contributor, Partnership or Fund
has been a party to any material transaction or material Contract with any
employee of any Contributor, any Partnership or any Fund, any of the respective
immediate family members of any of the foregoing Persons or any Affiliate of any
of the foregoing Persons. 
 

--------------------------------------------------------------------------------


 
3.17  Intellectual Property.
 
(a)  None of the Contributors or Partnerships has received any written notice
from any Person that it does not own, or possess adequate rights to use, all
material patents, trade names, trademarks, copyrights, inventions, processes,
designs, formulae, trade secrets, know-how and other intellectual property
rights necessary for, used or held for use in the conduct of its respective
business. Set forth in Schedule 3.17(a) of the Contributors’ Disclosure
Schedules is a list of all material registrations and applications for
registration for trademarks owned by the Contributors and the Partnerships, and
all such registrations, filings or issuances remain in full force and effect.
 
(b)  All licenses or other Contracts under which any Contributor, any
Partnership or any Fund has been granted, or been restricted with respect to,
rights in any intellectual property that are material to the business or
operations of such Contributor, such Partnership or such Fund are set forth in
Schedule 3.17(b) of the Contributors’ Disclosure Schedules. All said licenses or
other Contracts are in full force and effect and, to the Knowledge of the
Contributors, there is no default by any party thereto. To the Knowledge of the
Contributors, the licensors under said licenses and other Contracts have and had
all requisite power and authority to grant the rights purported to be conferred
thereby.
 
(c)  No Contributor or Partnership has granted rights to any Person other than
another Contributor or Partnership in any material intellectual property rights
owned by any Contributor or any Partnership.
 
3.18  Anti-Money Laundering. Each Contributor, each Partnership and each Fund
has established anti-money laundering policies and procedures to the extent
required under applicable Laws, and has at all times operated its business and
provided its services in all material respects in accordance with the
requirements of such policies and procedures.
 
3.19  Employees, Labor Matters, etc.  Except as set forth in Schedule 3.19 of
the Contributors’ Disclosure Schedules, (a) no Contributor or Partnership is a
party to or bound by any collective bargaining agreement, and there are no labor
unions, works councils or other organizations representing, purporting to
represent or, to the Knowledge of the Contributors, attempting to represent any
employee of any Contributor or any Partnership; (b) no strike, slowdown,
picketing, work stoppage, concerted refusal to work overtime or other similar
labor activity has occurred, been threatened in writing or, to the Knowledge of
the Contributors, is anticipated with respect to any employee of any Contributor
or any Partnership; (c) there are no labor disputes currently subject to any
grievance procedure, arbitration or litigation and there is no representation
petition pending, threatened in writing or, to the Knowledge of the
Contributors, anticipated with respect to any employee of any Contributor or any
Partnership and there is no action pending or, to the Knowledge of the
Contributors, threatened by any labor unions, work councils or other
organizations representing, purporting to represent or attempting to represent
any employee of any entity in which any of the Contributors or any of the
Partnerships have invested or are contemplating investing that could have a
Material Adverse Effect on the business, operations or prospects of the
Contributors, the Partnerships, the Funds or the Issuer; (d) to the Knowledge of
the Contributors, no Contributor or Partnership is, and no Contributor or
Partnership has been, engaged in any unfair labor practice within the meaning of
the National Labor Relations Act; (e) the Contributors and the Partnerships are
in compliance in all material respects with all applicable Laws relating to
employment and employment practices, workers’ compensation, terms and conditions
of employment, worker safety, wages and hours, civil rights, discrimination,
immigration, collective bargaining and the Worker Adjustment and Retraining
Notification Act; (f) there have been no claims of harassment, discrimination,
retaliatory act or similar actions against any employee, officer or director of
any Contributor or any Partnership at any time during the past four years and,
to the Knowledge of the Contributors, no facts exist that could reasonably be
expected to give rise to such claims or actions and (g) no Contributor or
Partnership and, to the Knowledge of the Contributors, no employee, agent or
representative of any such entity (i) is in possession of or has or is using
information, data or other property in violation of the ownership rights or
property interests of any other Person, including any prior employer of any such
employee, agent or representative or (ii) has taken any action in violation of
any obligations or restrictions with respect to which any such employee, agent
or representative may be subject.
 

--------------------------------------------------------------------------------


 
3.20  Employee Benefit Plans.
 
(a)  Set forth in Schedule 3.20(a) of the Contributors’ Disclosure Schedules is
a true and complete list of all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all medical, dental, life insurance, equity, bonus or
other incentive compensation, disability, salary continuation, severance,
retention, retirement, pension, deferred compensation, vacation, sick pay or
paid time off plans or policies and any other plans, agreements (including, but
not limited to, employment and consulting agreements), programs, policies, trust
funds or arrangements (whether written or unwritten, insured or self-insured)
(i) established, maintained, sponsored or contributed to (or with respect to
which any obligation to contribute has been undertaken) by the Contributors, the
Partnerships or any ERISA Affiliate on behalf of any employee, officer, director
or other service provider of the Contributors or the Partnerships (whether
current, former or retired) or their beneficiaries (“Covered Employees”) or (ii)
with respect to which the Contributors or the Partnerships have any Liability on
behalf of any Covered Employee (each a “Plan” and, collectively, the “Plans”).
There are no Plans established, maintained, sponsored or contributed to by any
of the Funds and there have not been any Plans established, maintained,
sponsored or contributed to by any of the Funds during the past six years, and
the Funds currently have no employees and there have not been any such employees
of the Funds during the past six years.
 
(b)  With respect to each Plan established, maintained or sponsored by any of
the Contributors or the Partnerships, the Contributors have delivered to the
Issuer: (i) copies of all material documents setting forth the terms of the
Plan, including all amendments thereto; (ii) the most recent annual reports
(Form Series 5500), if any, required under ERISA or the Code in connection with
the Plan; (iii) the most recent actuarial reports (if applicable) for the Plan;
(iv) the most recent summary plan description, if any, required under ERISA with
respect to the Plan; (v) all material written Contracts relating to the Plan,
including administrative service agreements, group insurance Contracts and trust
agreements and (vi) the most recent IRS determination or opinion letter issued
with respect to any Plan intended to be qualified under Section 401(a) of the
Code.
 

--------------------------------------------------------------------------------


 
(c)  None of the Contributors or the Partnerships contributes to, is required to
contribute to, or otherwise participates in or in any way, directly or
indirectly, has any Liability with respect to, any Plan subject to Section 412
of the Code, Section 302 of ERISA or Title IV of ERISA, including, without
limitation, any “multiemployer plan” (within the meaning of Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code) or any “single-employer plan”
(within the meaning of Section 4001(a)(15) of ERISA) which is subject to
Sections 4063, 4064 or 4069 of ERISA.
 
(d)  With respect to each of the Plans established, maintained or sponsored by
any of the Contributors or the Partnerships: (i) each Plan intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS as to its qualified status and, to the Knowledge of the
Contributors, nothing has occurred, whether by action or by failure to act, that
caused or could reasonably be expected to cause the loss of such qualified
status or the imposition of any material penalty or Tax; (ii) all payments
required by each Plan, any collective bargaining agreement or other agreement,
or by applicable Law (including, without limitation, all contributions,
insurance premiums or intercompany charges) with respect to all prior periods
have been made or provided for by the Contributors or the Partnerships in
accordance with the provisions of each of the Plans, applicable Law and
generally accepted accounting principals; (iii) no Proceeding has been
instituted or threatened or asserted in writing or, to the Knowledge of the
Contributors, is anticipated with respect to any of the Plans (other than
non-material routine claims for benefits and appeals of such claims) or any
trustee or fiduciaries thereof; (iv) each Plan is in substantial compliance in
form and has been maintained and operated in all material respects in accordance
with its terms and applicable Law, including, without limitation, ERISA and the
Code; (v) no non-exempt “prohibited transaction,” within the meaning of Section
4975 of the Code and Section 406 of ERISA, has occurred or is reasonably
expected to occur with respect to the Plans which could reasonably be expected
to result in any material Liability to any of the Contributors or the
Partnerships; (vi) no Plan is under, and the Contributors and the Partnerships
have not received any notice of, an audit or investigation by the IRS,
Department of Labor or any other Governmental Entity and no such completed
audit, if any, has resulted in the imposition of any Tax or penalty which has
not been paid and (vii) no Plan provides post-retirement health and welfare
benefits to any current or former employee of the Contributors or the
Partnerships, except as required under Section 4980B of the Code, Part 6 of
Title I of ERISA or any other applicable Law.
 
(e)  The consummation of the transactions contemplated by this Agreement alone,
or in combination with a termination of any Covered Employee, will not give rise
to any Liability under any Plan, including, without limitation, Liability for
severance pay, unemployment compensation, termination pay or withdrawal
Liability, or accelerate the time of payment or vesting or increase the amount
of compensation or benefits due to any Covered Employee. No amount that could be
received (whether in cash or property or the vesting of property), as a result
of the consummation of the transactions contemplated by this Agreement, by any
employee, officer, director, stockholder or other service provider of the
Contributors or the Partnerships under any Plan or otherwise would not be
deductible by reason of Section 280G of the Code or subject to an excise Tax
under Section 4999 of the Code. The Contributors and the Partnerships have no
indemnity obligations on or after the Closing Date for any Taxes imposed under
Section 4999 or 409A of the Code.
 

--------------------------------------------------------------------------------


 
(f)  None of the Contributors, the Partnerships, any ERISA Affiliate nor any
employee, officer, director, stockholder or other service provider of the
Contributors or the Partnerships has made any Contract to create any additional
plan, agreement or arrangement with respect to any Covered Employee, or to
modify or change in any material way any existing Plan.
 
(g)  Neither the Contributors nor the Partnerships have unfunded Liabilities
pursuant to any Plan that is not intended to be qualified under Section 401(a)
of the Code and is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, a nonqualified deferred compensation plan or an excess
benefit plan. Each Plan that is a “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(1) of the Code) has been operated and administered
in good faith compliance with Section 409A of the Code from the period beginning
January 1, 2005 through the date hereof.
 
(h)  Any individual who performs services for the Contributors or the
Partnerships and who is not treated as an employee for federal income Tax
purposes by the Contributors or the Partnerships is not an employee under
applicable Law or for any purpose including, without limitation, for Tax
withholding purposes or Plan purposes. Neither the Contributors nor the
Partnerships have any Liability by reason of an individual who performs or
performed services for the Contributors or the Partnerships in any capacity
being illegally excluded from participating in a Plan. Each employee of the
Contributors and the Partnerships has been properly classified as “exempt” or
“non-exempt” under applicable Law.
 
3.21  Real Property. No Contributor or Partnership owns (and no Contributor or
Partnership has at any time owned) any real property. Set forth in Schedule 3.21
of the Contributors’ Disclosure Schedules are (a) a list of the real property
currently leased by any Contributor or any Partnership and (b) a list of the
leases for such real property (the “Leases”). The Contributors have made
available to the Issuer true, correct and complete copies of the Leases. Each
Lease has been duly authorized and executed by the parties thereto and is in
full force and effect. No Contributor or Partnership is in default under any
Lease, nor has any event occurred which, with giving of notice or the passage of
time, or both, would give rise to such a default. After giving effect to the
Closing, each Lease set forth in Schedule 3.21 of the Contributors’ Disclosure
Schedules will be valid and effective in accordance with its terms. 
 
3.22  Contracts.
 
(a)  Except as set forth in Schedule 3.5(a), Schedule 3.21 or Schedule 3.22(a),
of the Contributors’ Disclosure Schedules and except for Contracts relating to
investments, commissions on investments or prime brokerage agreements, no
Contributor or Partnership is a party to, nor are any of its assets bound or
affected by, any:
 
(i)  Management Agreement with a Fund that accounts for revenue to Icahn
Management of $500,000 or more on an annualized basis;
 
(ii)  Management Agreement with a Client other than a Fund that accounts for
revenue to Icahn Management of $250,000 or more on an annualized basis;
 
(iii)  Contract under which any Contributor or any Partnership is obligated,
directly or indirectly, to make any capital contribution, coinvestment,
provision of seed capital or other investment in any Person or investment in any
investment product in an amount of $500,000 or more;
 

--------------------------------------------------------------------------------


 
(iv)  Contract with any placement agent, investment or research consultant,
investment platform, solicitor or sales agent or otherwise with respect to the
referral of business to the Icahn Group (including, without limitation, any
agreement with respect to solicitation of prospective investors in any Fund)
providing for aggregate payments by any Partnership of $100,000 or more;
 
(v)  license agreement (as licensor or licensee) providing for aggregate
payments of $500,000 or more;
 
(vi)  Contract that provides for earn-outs or other similar contingent
obligations that, as of the date hereof, could reasonably be expected to exceed
$500,000;
 
(vii)  Contract which contains a (A) “clawback” or similar undertaking by any
Partnership requiring the reimbursement or refund of any fees or (B) a “most
favored nation” or similar provision, in each case where the obligations of any
Partnership under such undertaking or provision is material to any member of the
Icahn Group;
 
(viii)  Lease providing for annual rentals of $500,000 or more;
 
(ix)  Contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for aggregate payments of $500,000 or more;
 
(x)  sales or distribution agreement (or series of agreements with a party or
related parties) that provides for annual guaranteed payments of $100,000 or
more;
 
(xi)  joint venture, strategic alliance, partnership or other similar Contract
involving a sharing of profits or expenses or payments based on revenues or
assets under management of any member of the Icahn Group that accounts for
revenue of $1,000,000 or more on an annualized basis;
 
(xii)  Contract relating to the acquisition or disposition of any business for a
purchase price in excess of $500,000 (whether by merger, sale of stock, sale of
assets or otherwise) with any outstanding obligations as of the date hereof that
are material to any Contributor or any Partnership;
 
(xiii)  Contract relating to Indebtedness (whether incurred, assumed, guaranteed
or secured by any asset), except any such Contract with an aggregate outstanding
principal amount not exceeding $500,000 and except for margin debt or other
Indebtedness incurred in connection with the purchase, sale or carrying of
investments; or
 
(xiv)  Contract that limits in any material respect the freedom of any
Partnership to compete in any line of business or with any Person or in any area
or that requires any member of the Partnership to deal exclusively with any
Person, in each case that is material to any member of any Partnership.
 

--------------------------------------------------------------------------------


 
(b)  Prior to the date hereof, true, correct and complete copies of each
Contract required to be set forth in Schedule 3.5(a), Schedule 3.21 and Schedule
3.22(a) of the Contributors’ Disclosure Schedules have been delivered to, or
made available for inspection by, the Issuer. Each such Contract is in full
force and effect and constitutes a legal, valid and binding agreement,
enforceable in accordance with its terms, against each member of the Icahn Group
and, to the Knowledge of the Contributors, the other party thereto. No
Contributor, Partnership or, to the Knowledge of the Contributors, any other
party to such Contract, is in violation or breach of or default in any material
respect under any such Contract (or with notice or lapse of time or both, would
be in violation or breach of or default in any material respect under any such
Contract).
 
3.23  Taxes. Except as set forth in Schedule 3.23 of the Contributors’
Disclosure Schedules:
 
(a)  Offshore GP, Onshore GP and Icahn Capital Management have duly and timely
filed with the appropriate taxing authorities all federal, New York state and
all other material state and local income Tax Returns of Offshore GP, Onshore GP
and Icahn Capital Management and all other material Tax Returns of Offshore GP,
Onshore GP and Icahn Capital Management required to be filed through the date of
this Agreement. All such Tax Returns are true, correct and complete in all
material respects under applicable U.S. federal, state, local or foreign Tax
laws, rules or regulations. Other than the Tax Returns of Offshore GP and
Onshore GP for the Tax period ended December 31, 2006, neither Offshore GP nor
Onshore GP has pending any request for an extension of time within which to file
any U.S. federal, state, local or foreign income Tax Return.
 
(b)  Offshore GP, Onshore GP and Icahn Capital Management have made available to
the Issuer (i) true, correct and complete copies of all Tax Returns as filed,
and any amendments thereto, filed by or on behalf of Offshore GP, Onshore GP,
Icahn Capital Management and the Onshore Master Fund I and any material
correspondence with any taxing authority relating thereto and (ii) accurate and
complete copies of all material notices of deficiencies, notices of proposed
adjustment, notices of assessments, revenue agent reports, closing agreements,
settlement agreements, information document requests and other similar
documents, notices or correspondence that any of Offshore GP, Onshore GP and
Icahn Capital Management has received from, sent to or entered into with the
IRS, or other taxing authority since November 1, 2004.
 
(c)  No issue has been raised in writing in any prior examination or audit of
the Tax Returns of Offshore GP, Onshore GP or Icahn Capital Management that was
not resolved and that, by application of similar principles, reasonably can be
expected to result in the assertion of a material deficiency for any other Tax
period not so examined or audited and for which the statute of limitations
(taking into account extensions) has not expired.
 
(d)  All Taxes that were due and payable, without regard to whether such Taxes
have been assessed or have been shown as due on such Tax Returns (except for
Taxes being contested in good faith through appropriate Proceedings and as to
which adequate reserves have been established in accordance with GAAP) have been
timely paid by Offshore GP, Onshore GP and Icahn Capital Management, including
any Taxes owed with respect to any completed and settled audit, examination or
deficiency.
 

--------------------------------------------------------------------------------


 
(e)  No U.S. federal, state, local or foreign audits, claims, assessments or
other administrative or court Proceedings are presently pending with regard to
any Taxes or Tax Returns of Offshore GP, Onshore GP or Icahn Capital Management.
None of Offshore GP, Onshore GP and Icahn Capital Management has received
written notice of any such pending audits, claims, assessments or Proceedings
nor has any taxing authority (whether domestic or foreign) to the Knowledge of
the Contributors, threatened to assert against Offshore GP, Onshore GP or Icahn
Capital Management any material deficiency or material claim for Taxes in excess
of the reserves established on the Financial Statements. There are no
outstanding waivers extending the statutory period of limitation relating to the
payment of Taxes due from Offshore GP, Onshore GP or Icahn Capital Management.
 
(f)  There are no Encumbrances for Taxes upon any property or assets of Offshore
GP, Onshore GP or Icahn Capital Management, except for Encumbrances for Taxes
not yet due and payable and Encumbrances for Taxes that are being contested in
good faith by appropriate Proceedings and as to which adequate reserves have
been established in accordance with GAAP.
 
(g)  Offshore GP, Onshore GP and Icahn Capital Management have withheld from
payments to their employees, independent contractors, creditors, stockholders
and any other applicable Person proper amounts for all periods and, to the
extent required, have remitted such amounts to the appropriate Governmental
Entities, in compliance in all material respects with all Tax withholding
provisions of applicable U.S. federal, state, local and foreign Laws (including
income, social security and employment Tax withholding for all types of
compensation).
 
(h)  Offshore GP, Onshore GP and Icahn Capital Management have no obligation to
pay or to contribute to the payment of any material Tax or any portion of a
material Tax (or any amount calculated with reference to any portion of a
material Tax) of any Person other than Offshore GP, Onshore GP or Icahn Capital
Management , including under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local or foreign Law), as transferee or successor,
by Contract or otherwise.
 
(i)  No claim for any Taxes has been made in writing, or otherwise to the
Knowledge of the Contributors, by any authority in a jurisdiction where Offshore
GP, Onshore GP or Icahn Capital Management has not filed Tax Returns that
Offshore GP, Onshore GP or Icahn Capital Management is, or may be, subject to
taxation by that jurisdiction.
 
(j)  Offshore GP, Onshore GP and Icahn Capital Management have not engaged in a
listed transaction described in Treasury Regulation Section 301.6111-2(b).
 
(k)  Each of Offshore GP, Onshore GP and Icahn Capital Management has disclosed
on its federal income Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Code Section 6662.
 
(l)  Prior to the Closing Date, Offshore GP, Onshore GP and Icahn Capital
Management have not been required to include in income any adjustment pursuant
to Code Section 481 by reason of a change in accounting method initiated by any
such entity and the IRS has not initiated or proposed any such adjustment or
change in accounting method (including any method for determining reserves for
bad debts maintained by Offshore GP, Onshore GP or Icahn Capital Management).
None of Offshore GP, Onshore GP and Icahn Capital Management has any application
pending with any Governmental Entity requesting permission to change any
accounting methods.
 

--------------------------------------------------------------------------------


 
(m)  None of Offshore GP, Onshore GP and Icahn Capital Management has executed
any closing agreement pursuant to Section 7121 of the Code or any predecessor
provision thereof, or any similar provision of state, foreign or local Law
which, based on current facts and circumstances, could have an effect on any
period after the Closing Date.
 
(n)  Offshore GP, Onshore GP and Icahn Capital Management do not have any
outstanding requests for any Tax ruling from any taxing authority or has ever
received a Tax ruling.
 
(o)  To the Knowledge of the Contributors, none of Offshore GP, Onshore GP and
Icahn Capital Management owns an interest in a passive foreign investment
company within the meaning of Code Sections 1291-1297.
 
(p)  Offshore GP, Onshore GP and Icahn Capital Management have made adequate
provisions in accordance with GAAP, in the Financial Statements, for the payment
of all Taxes for which Offshore GP, Onshore GP or Icahn Capital Management may
be liable for the periods covered by such financial statements that were not yet
due and payable as of the date of such statement, regardless of whether the
Liability for such Taxes is disputed. Since December 31, 2006, Offshore GP,
Onshore GP and Icahn Capital Management have not accrued any Liability for any
material Tax, other than in the ordinary course of its activities or business.
 
(q)  Set forth in Schedule 3.23(q) of the Contributors’ Disclosure Schedules is
a list of all entities treated as corporations for U.S. federal income tax
purposes in which any Contributor has an interest, directly or indirectly. Each
of Offshore GP, Onshore GP and Icahn Capital Management is and has always been
treated as a partnership and has not been treated as a corporation for U.S.
federal Income Tax purposes.
 
3.24  Powers of Attorney. Except as set forth in Schedule 3.24 of the
Contributors’ Disclosure Schedules, no Partnership, Contributor or employee of
any Contributor or any Partnership (in connection with the business of a
Contributor, Partnership or Fund) has any outstanding power of attorney.
 
3.25  Finders’ Fees. No Contributor or Partnership has incurred, become liable
for or otherwise entered into any Contract with respect to any broker’s
commission, finder’s fees or similar payment relating to or in connection with
the transactions contemplated by this Agreement or any Ancillary Document.
 
3.26  Trading Policies.
 
(a)  True, correct and complete copies of the written trading policies
(including as regards insider trading that the Contributors and the Partnerships
require relevant employees to sign have been delivered to the Issuer prior to
the date hereof. All relevant employees of each Contributor and each Partnership
have executed acknowledgements that they are bound by the provisions of such
trading policies.
 

--------------------------------------------------------------------------------


 
(b)  To the Knowledge of the Contributors, there have been no material
violations or allegations of material violations of such trading policies.
 
3.27  Delinquent And Wrongful Acts
 
(a)  No Contributor or Partnership has received written notification that any
investigation or inquiry is being or since December 31, 2005 has been conducted
by any Governmental Entity or other Person in respect of the affairs of such
Contributor or Partnership.
 
(b)  No Contributor, Partnership or, to the Knowledge of the Contributors,
director, officer, agent, employee or other person acting on behalf of any such
Person has, in the course of his actions for, or on behalf of, any Contributor
or any Partnership (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds (iii) or made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
to any Person.
 
3.28  Books and Records. The books and records of the Contributors and the
Partnerships are true, correct and complete in all material respects. The books
and records of the Contributors and the Partnerships contain all of the
documents and information required by applicable Law and the written procedures
and policies of the Contributors and the Partnerships. Such books and records
reflect full and current reconciliation of all financial information for each
Client. All Client account statements required by applicable Laws and the
governing documents pertaining to such Client relationships have been prepared.
 
3.29  Investment Intent. The Contributors are acquiring the AREP Units issued
hereunder for investment and not with a view to or for distributing or reselling
such AREP Units or any part thereof in violation of applicable securities Laws,
without prejudice, however, to such Contributor’s right to sell or otherwise
dispose of all or any part of such AREP Units pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
Laws. Nothing contained herein shall be deemed a representation or warranty by
such Contributor to hold the AREP Units for any period of time.
 
3.30  Access to Information. Each Contributor acknowledges that it has reviewed
the Issuer SEC Reports and that it has been afforded (a) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Issuer concerning the terms and conditions of the
issuance of the AREP Units pursuant to the terms of this Agreement and the
merits and risks of investing in the AREP Units; (b) access to information about
the Issuer and the Issuer’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment and (c) the opportunity to obtain such additional
information that the Issuer possesses or can acquire without unreasonable effort
or expense that is necessary to make an informed investment decision with
respect to such investment. No such inquiries nor any other investigation
conducted by or on behalf of any Contributor or its representatives or counsel
shall modify, amend or affect any Contributor’s right to rely on the truth,
accuracy and completeness of the Issuer’s representations and warranties
contained in this Agreement or in any Ancillary Document. 
 

--------------------------------------------------------------------------------


 
3.31  Investor Status. Each Contributor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act.
 
3.32  Experience of the Contributors. Each Contributor has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
AREP Units, and has so evaluated the merits and risks of such investment. Each
Contributor is able to bear the economic risk of an investment in the AREP Units
for an indefinite period of time and, at the present time, is able to afford a
complete loss of such investment.
 
ARTICLE IV  
 
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
As an inducement to the Contributors and Icahn to enter into this Agreement, the
Issuer makes the following representations and warranties, except as set forth
in the Issuer’s Disclosure Schedules (it being agreed that any exceptions to
such representations and warranties shall clearly identify the sections of this
Agreement to which they apply).
 
4.1  Organization and Qualification of the Issuer. The Issuer is duly organized
and validly existing under the Laws of the State of Delaware with all requisite
power and authority to own, lease and operate its properties and to carry on its
business as they are now being, or are presently contemplated to be, owned,
leased, operated and conducted. The Issuer is licensed or qualified to do
business and is in good standing (where the concept of “good standing” is
applicable) as a foreign limited partnership in each jurisdiction where the
nature of the properties owned, leased or operated by it and the business now
being conducted or presently contemplated to be conducted by it require such
licensing or qualification (except where the failure to be so licensed or
qualified or be in good standing will not individually or in the aggregate
adversely affect the validity or enforceability of this Agreement or have a
Material Adverse Effect on the Issuer).
 
4.2  Authority. 
 
(a)  The Issuer has the right, authority and power under its Organizational
Documents and applicable Laws to enter into this Agreement and each Ancillary
Document to which it is a party and to carry out the transactions contemplated
hereby and thereby, including, without limitation, to receive the Partnership
Interests and issue the AREP Units to the Contributors in consideration
therefor.
 
(b)  The execution, delivery and performance by the Issuer of this Agreement and
each Ancillary Document to which it is a party has been duly authorized by all
necessary action of the Issuer and, to the extent required by the Issuer’s
Organizational Documents or applicable Laws, the partners thereof, and by the
Special Committee and no other action on the part of the Issuer is required in
connection therewith.
 
(c)  This Agreement and each Ancillary Document executed and delivered by the
Issuer, constitutes a legal, valid and binding obligation of the Issuer,
enforceable against it in accordance with its terms, except as enforceability
may be restricted, limited or delayed by applicable bankruptcy or similar laws
affecting creditors’ rights generally.
 

--------------------------------------------------------------------------------


 
4.3  No Conflicts. The execution, delivery and performance by the Issuer of this
Agreement and the Ancillary Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby:
 
(a)  do not and will not violate any provision of its Organizational Documents;
 
(b)  do not and will not violate any Law applicable to the Issuer, its assets or
employees or require the Issuer to obtain any Consent that has not been obtained
(any such required Consents that have been obtained are set forth in Schedule
4.3(b) of the Issuer’s Disclosure Schedules); and
 
(c)  do not and will not result in a breach of, constitute a default under,
result in an adverse change under, accelerate any obligation under or give rise
to a right of termination of, any Contract, Encumbrance, License, Order,
determination or arbitration award to which the Issuer is a party or by which
any of its assets are bound or affected, or result in the creation or imposition
of any Encumbrance on any of its assets or of any Person’s interests in the
Issuer, in each case other than any such breach, default, adverse change,
acceleration, termination right or Encumbrance arising as a result of any action
by Icahn or any of his Affiliates other than the Issuer.
 
4.4  Finders’ Fees.  The Issuer has not incurred, become liable for or otherwise
entered into any Contract with respect to any broker’s commission, finder’s fees
or similar payment relating to or in connection with the transactions
contemplated by this Agreement or any Ancillary Document.
 
4.5  The AREP Units. The AREP Units have been duly authorized by all required
action on the part of the Issuer. The AREP Units, when issued in accordance with
this Agreement, will be duly issued and free and clear of all Encumbrances.
Assuming the representations and warranties of the Contributors and Icahn
contained in Sections 3.29-3.32 are true and correct, the issuance by the Issuer
of the AREP Units to be issued to the Contributors pursuant to this Agreement is
exempt from registration under the Securities Act.
 
4.6  Investment Intent. The Issuer is acquiring the Partnership Interests for
investment and not with a view to or for distributing or reselling such
Partnership Interests or any part thereof in violation of applicable securities
Laws, without prejudice, however, to the Issuer’s right to sell or otherwise
dispose of all or any part of such Partnership Interests pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities Laws. Nothing contained herein shall be deemed a representation or
warranty by the Issuer to hold the Partnership Interests for any period of time.
 

--------------------------------------------------------------------------------


 
4.7  Tax.
 
(a)  The Issuer is classified as a partnership and not an association taxable as
a corporation for U.S. federal income Tax purposes.
 
(b)  The Issuer has timely filed all material Tax Returns required to be filed
through the date of this Agreement with respect to the income, properties or
operations of the Issuer and its Subsidiaries. All such returns are true,
correct and complete in all material respects under applicable U.S. federal,
state, local, or foreign Tax Laws.
 
4.8  Access to Information. The Issuer acknowledges that it has reviewed the
Disclosure Materials and that it has been afforded (a) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Contributors, the Partnerships and the Funds concerning
the terms and conditions of the contribution and exchange of the Partnership
Interests pursuant to this Agreement and the merits and risks of investing in
the Partnership Interests; (b) access to information about the Contributors, the
Partnerships and the Funds and their respective financial conditions, results of
operations, businesses, properties, management and prospects sufficient to
enable it to evaluate its investment and (c) the opportunity to obtain such
additional information that the Contributors or the Partnerships possess or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to such investment. No such inquiries
nor any other investigation conducted by or on behalf of the Issuer or its
representatives or counsel shall modify, amend or affect the Issuer’s right to
rely on the truth, accuracy and completeness of the representations and
warranties of the Contributors and Icahn contained in this Agreement or in any
Ancillary Document. 
 
4.9  Investor Status. The Issuer is an “accredited investor” as defined in
Rule 501(a) under the Securities Act.
 
4.10  Experience of Investor. The Issuer has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Partnership Interests,
and has so evaluated the merits and risks of such investment. The Issuer is able
to bear the economic risk of an investment in the Partnership Interests for an
indefinite period of time and, at the present time, is able to afford a complete
loss of such investment.
 
ARTICLE V
 
COVENANTS
 
5.1  Legending of AREP Units. The Contributors agree to the imprinting, so long
as is required by this Section 5.1, of the following legend on any certificate
evidencing AREP Units (with such corrections or changes thereto as may be agreed
by the Contributors and the Issuer): 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MANY
NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 

--------------------------------------------------------------------------------


 
Certificates evidencing AREP Units shall not be required to contain such legend
or any other legend (i) while a registration statement covering the resale of
such AREP Units is effective under the Securities Act; (ii) following any sale
of such AREP Units under any such registration statement or pursuant to Rule 144
of the Securities Act or (iii) if such AREP Units are eligible for sale under
Rule 144(k) of the Securities Act. At such time as a legend is no longer
required for any AREP Units, the Issuer will, no later than three Business Days
following the delivery by a Contributor to the Issuer or the Issuer’s transfer
agent of a legended certificate representing such AREP Units and, if reasonably
requested by the Issuer, a legal opinion reasonably satisfactory to the Issuer
regarding the removal of such legend, deliver or cause to be delivered to such
Contributor a certificate representing such AREP Units that is free from all
restrictive and other legends.
 
5.2  Access to Information. Other than with respect to investigations,
inquiries, requests or Proceedings involving disputes between the Issuer, on the
one hand, and the Contributors, on the other hand, the Issuer shall, upon the
request of the Contributors, giving reasonable notice to the Issuer, use its
reasonable best efforts to cause the Partnerships on and after the Closing Date,
to the extent permitted by applicable Laws and confidentiality obligations, to
afford promptly to the Contributors and their respective counsel, financial
advisors, auditors and other designated representatives to make available to and
provide them with reasonable access during normal business hours to their
properties, books, records and employees, to the extent reasonably related to
any legal, administrative or other Proceeding arising out of any business and
operations of the Partnerships prior to the Closing; provided that any such
access by any Contributor shall not unreasonably interfere with the conduct of
the business of the Issuer or its Subsidiaries.
 
5.3  Decisions of the Issuer. The following matters shall be undertaken solely
at the direction of the Audit Committee: (a) the exercise or determination of
remedies to be exercised by the Issuer under this Agreement or any Ancillary
Document or (b) the exercise by the Issuer of discretion in connection with any
matter under this Agreement or any Ancillary Document, including any waiver.
 
5.4  Right to Use Icahn Name. The parties acknowledge that the right to use the
Icahn name solely with respect to the activities of the Partnerships and the
management of the Funds is among the assets of the Partnerships. In the event
that the Issuer sells or otherwise transfers, or causes its Subsidiaries to sell
or otherwise transfer, the interests in the Partnerships and the rights to
manage the Funds (and any successors to the Partnerships or the Funds),
substantially as a whole, to a party that is not an Affiliate of the Issuer, the
Issuer shall be entitled to transfer such right to use the Icahn name to such
third-party acquirer solely with respect to the activities of the Partnerships
and management of the Funds.
 

--------------------------------------------------------------------------------


 
ARTICLE VI
 
TAX MATTERS
 
6.1  Consistent Reporting. Except to the extent the Earn-out Consideration is
treated as interest, the Contributors and the Issuer will treat the contribution
of Partnership Interests to the Issuer in exchange for the Aggregate
Consideration as a nonrecognition transaction within the meaning of Code Section
721(a). No party, on a Tax Return or otherwise, will take any position
inconsistent with the treatment set forth in this Section 6.1.
 
6.2  No Change. Before the Closing Date, the Partnerships will not, and will not
permit any of the Funds to, make or change any Tax election, change any annual
accounting period, adopt or change any accounting method, file any amended Tax
Return or claim for refund, enter into any closing agreement, settle any Tax
claim or assessment relating to any Partnership, surrender any right to claim a
refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to any Contributor, or take
any other similar action relating to the filing of any Tax Return or the payment
of any Tax without the prior written consent of the Issuer, which consent shall
not be unreasonably withheld, conditioned or delayed.
 
6.3  Cooperation on Tax Matters. The Issuer and the Contributors shall cooperate
with each other and with each other’s agents, including accounting firms and
legal counsel, in connection with Tax matters, including: (i) preparation and
filing of Tax Returns; (ii) examinations of Tax Returns and (iii) any
administrative or judicial Proceeding in respect of Taxes assessed or proposed
to be assessed. Any information or documents provided under this Section 6.3
shall be kept confidential by the party receiving the information or documents,
except as may otherwise be necessary in connection with the filing of Tax
Returns, the preparation of any financial statements in connection with any
administrative or judicial Proceedings, or as otherwise required by Law. 
 
6.4  704(c) Methods. The Contributors will cause the general partner of the
Issuer, to the extent possible, to take such action as is necessary, including
selecting methods under Section 704(c), to cause each AREP Unit to have the same
economic and tax characteristics to any purchaser or acquiror thereof as each
other AREP Unit, provided that the Contributors consult with the Audit Committee
with respect to all Section 704(c) elections relating to this transaction.
 
ARTICLE VII
 
EMPLOYEES
 
7.1  Service Credit; Welfare Benefits. 
 
(a)  Each Transferred Employee shall be given credit for all service with the
Contributors, the Partnerships and their respective predecessors under any
employee benefit plans or arrangements of the Issuer and its Affiliates,
including any such plans providing vacation, sick pay, severance and retirement
benefits maintained by the Issuer and its Affiliates in which such Transferred
Employees participate for purposes of eligibility, vesting and entitlement to
benefits, including for severance benefits and vacation entitlement (but not for
accrual of pension benefits), to the extent past service was recognized for such
Transferred Employees under the comparable plans of the Contributors and the
Partnerships or any of their Affiliates immediately prior to the Closing, and to
the same extent past service is credited under such plans or arrangements for
similarly situated employees of the Issuer and its Affiliates. Notwithstanding
the foregoing, nothing in this Section 7.1(a) shall be construed to require
crediting of service that would result in (i) duplication of benefits; (ii)
service credit for benefit accruals under a defined benefit pension plan or
(iii) service credit under a newly established plan for which prior service is
not taken into account for employees of the Issuer and its Affiliates generally.
 

--------------------------------------------------------------------------------


 
(b)  In the event of any change in the welfare benefits provided to Transferred
Employees following the Closing, the Issuer shall use commercially reasonable
efforts to cause (i) the waiver of all limitations as to pre-existing
conditions, exclusions and waiting periods with respect to participation and
coverage requirements applicable to the Transferred Employees under any such
welfare benefit plans to the extent that such conditions, exclusions or waiting
periods would not apply in the absence of such change and (ii) for the plan year
in which the Closing Date occurs, the crediting of each Transferred Employee
with any co-payments and deductibles paid prior to any such change in satisfying
any applicable deductible or out-of-pocket requirements after such change.
 
7.2  Assumption of Existing Arrangements. The Issuer shall assume and honor, or
cause its Affiliates to assume and honor, all obligations with respect to the
current and former employees of any Partnership (including, without limitation,
the Transferred Employees) pursuant to the arrangements and terms set forth in
Schedule 7.2.
 
7.3  No Third-Party Beneficiaries. Without limiting the generality of Section
10.5, nothing in this Article VII, express or implied, is intended to confer any
rights, benefits, remedies, obligations or liabilities under this Agreement upon
any Person (other than the parties to this Agreement and their respective
successors and assigns), including any current or former employee (including any
Transferred Employee) to continued employment, any severance or other benefits
from any Contributor, any Partnership, the Issuer or any of their respective
Affiliates. In addition, (i) nothing in this Article VII shall be treated as an
amendment of any Plan and (ii) nothing in this Article VII will prohibit the
Issuer from amending, modifying or terminating any Plan pursuant to, and in
accordance with, the terms thereof. No person other than the parties hereto
shall have any rights or claims under, as a result of or in respect of this
Article VII or any term or provision hereof.
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1  Survival. The representations and warranties of the Contributors and Icahn
contained in this Agreement or in any Ancillary Document (the statements in
which Ancillary Documents shall be deemed to constitute several representations
and warranties hereunder of such party delivering such Ancillary Documents)
shall survive the Closing until the third anniversary of the Closing Date,
except for (i) the representations and warranties made in Section 3.20 (Employee
Benefit Plans) and Section 3.23 (Taxes), which shall survive until 30 days after
the expiration of the applicable statute of limitations, if any, to the subject
matter thereof and (ii) the representations and warranties made in Section 3.1
(Organization and Qualification of the Contributors and Icahn; Status), Section
3.2 (Authority), Section 3.4 (Ownership Interests) and Section 3.25 (Finders’
Fees), all of which shall survive indefinitely; provided, however, (x) any
breach of representation or warranty in respect of which indemnity may be sought
under this Agreement shall survive the time at which it would otherwise
terminate pursuant to the preceding clause, if written notice of the inaccuracy
or breach thereof giving rise to such right of indemnity (setting forth the
basis therefor in reasonable detail) shall have been given to the party against
whom such indemnity may be sought prior to such time and (y) any representation
or warranty made falsely by a party hereto fraudulently, intentionally,
willfully or recklessly shall survive the Closing without limitation. The
representations and warranties of the Issuer contained in this Agreement and in
the Ancillary Documents shall survive the Closing and the members of the Icahn
Group shall have the right to bring legal actions against the Issuer in respect
of breaches thereof even if there is no indemnification coverage therefor.
Covenants and other agreements contained in this Agreement which by their nature
or the terms thereof are intended, or can reasonably be construed, to survive
the Closing shall survive the execution and delivery of this Agreement, the
Closing and the consummation of the transactions contemplated hereby, without
limitation, and the members of the Icahn Group shall have the right to bring
legal actions against the Issuer in respect of breaches thereof, even if there
is no indemnification coverage therefore. Each of the Contributors agrees to
give the Issuer prompt notice of any matter which it obtains actual knowledge
and as to which any Issuer Indemnified Party would have a right to receive
indemnification hereunder. The right to indemnification, payment of damages and
other remedies based on representations, warranties, covenants and obligations
in this Agreement shall not be affected by any investigation conducted or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with any such representation, warranty, covenant or obligation. 
 

--------------------------------------------------------------------------------


 
8.2  Indemnification. From and after the Closing, subject to the terms and
conditions of this Article VIII, the Contributors and Icahn, jointly and
severally, shall indemnify, defend and hold harmless the Issuer and its
Affiliates (including, without limitation, Icahn Offshore GP, Icahn Onshore GP,
Icahn Capital Management and the Master Funds) and their respective officers,
directors, employees, independent contractors, stockholders, principals,
controlling persons, partners, agents, counsel, members, managers and
representatives and each of their respective successors, assigns and personal
representatives (individually, a “Issuer Indemnified Party” and collectively,
the “Issuer Indemnified Parties”) from and against, and will pay to any Issuer
Indemnified Party the amount of, any Damages incurred or suffered by any Issuer
Indemnified Party arising out of or relating to: (i) any breach or inaccuracy of
any representation or warranty of Icahn or any Contributor contained in this
Agreement or any Ancillary Document or any claim by a third party which, if
true, would constitute a breach of any such representation or warranty; (ii) any
breach of any covenant or agreement of Icahn or any Contributor contained in
this Agreement or any Ancillary Document or any claim by a third party which, if
true, would constitute a breach of any such covenant or agreement; (iii) fraud
by Icahn or any Contributor in connection with the transactions contemplated
hereby or by any Ancillary Document; (iv) any actual or alleged breach of
fiduciary duty by any Contributor or Icahn to any Client or Fund investor
related to the transactions contemplated hereby or by any Ancillary Document or
to the conduct of the business of the Contributors, the Partnerships or the
Funds on or prior to the Closing Date; (v) (x) all Liabilities for Taxes of
Onshore GP, Offshore GP or Icahn Capital Management for any Pre-Closing Tax
Period or Pre-Closing Straddle Period, and (y) all Taxes owed on account of the
assets or the operation of Onshore GP, Offshore GP or Icahn Capital Management
for any Pre-Closing Tax Periods and Pre-Closing Straddle Periods that are
imposed on the Issuer or its Subsidiaries as a result of the transactions
contemplated by this Agreement (to the extent exceeding reserves therefor); (vi)
any broker’s, finder’s, financial advisor’s or other similar fees and
commissions payable by Icahn or any Contributor in connection with the
transactions contemplated by this Agreement; or (vii) any Excluded Asset or
Excluded Liability (as each such term is defined in the Management Contribution
Agreement), provided that this clause (vii) shall cease to apply to the Retained
Agreements (as defined in the Management Contribution Agreement) after the
assignment thereof to Icahn Capital Management as contemplated thereby.
 

--------------------------------------------------------------------------------


 
8.3  Procedures. 
 
(a)  The party seeking indemnification under Section 8.2 (the “Indemnified
Party”) agrees to: (i) give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any Proceeding (“Claim”), in respect of which indemnity may be
sought under such Section and (ii) provide the Indemnifying Party such
information with respect thereto that the Indemnifying Party may reasonably
request. The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have actually and adversely prejudiced the Indemnifying Party. If,
upon receipt of notice of a breach of this Agreement or any Ancillary Document
by an Indemnified Party to an Indemnifying Party, the Indemnifying Party gives
prompt notice to the Indemnified Party that the breach is capable of being
remedied within 90 days, the Indemnified Party agrees not to commence any
Proceeding with respect to such breach until the expiration of the 90-day
period.
 
(b)  The Indemnifying Party shall be entitled to participate in the defense of
any Claim asserted by any third party (“Third-Party Claim”) and, subject to the
limitations set forth in this Section 8.3, shall be entitled to control and
appoint lead counsel for such defense at any time with counsel of its choice
satisfactory to the Indemnified Party, in each case at the Indemnifying Party’s
sole expense, unless the nature of the claim creates an ethical conflict or it
is otherwise inadvisable, in the reasonable judgment of the Indemnified Party,
for the same counsel to represent the Indemnified Party and the Indemnifying
Party, so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within 15 days after the Indemnified Party has given notice of the
Third-Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Damages the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim or raised in any related Proceeding; (ii) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder; (iii) the Third-Party Claim involves only
a claim for money damages and no other relief and (iv) the Indemnifying Party
conducts the defense of the Third-Party Claim actively and diligently. In all
other cases the Indemnified Party may defend the Third-Party Claim with counsel
of its choosing at the expense of the Indemnifying Party and the Indemnifying
Party shall, upon request of the Indemnified Party, pay the fees and expenses
(including the fees and expenses of legal counsel) incurred by the Indemnified
Party in defending such Third-Party Claim, as such fees and expenses are
incurred in advance of the final disposition of such Third-Party Claim upon
receipt of an undertaking by the Indemnified Party to repay such payment if it
is ultimately determined that such Indemnified Party is not entitled to
indemnification under this Article VIII, which undertaking shall be accepted by
the Indemnifying Party without reference to the financial ability of such
Indemnified Party to make such repayment.
 

--------------------------------------------------------------------------------


 
(c)  If the Indemnifying Party shall assume the control of the defense of any
Third-Party Claim in accordance with the provisions of this Section 8.3, (i) the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third-Party Claim, if the settlement does
not release the Indemnified Party from all Liabilities with respect to such
Third-Party Claim or the settlement imposes injunctive or other equitable relief
against the Indemnified Party and (ii) the Indemnified Party shall be entitled
to participate in the defense of such Third-Party Claim and to employ separate
counsel of its choice for such purpose. The fees and expenses of such separate
counsel shall be paid by the Issuer. In addition, the Indemnified Party shall
not settle any Third-Party Claim without the prior written consent of the
Indemnifying Party.
 
(d)  If, following the issuance of a final written determination, the Issuer is
obligated by any Governmental Entity in connection with an audit or action for
Taxes to make any Tax payment with respect to a Pre-Closing Tax Period or a
Pre-Closing Straddle Period, then the Contributors shall, within 15 days of the
Issuer’s receiving a final written determination that it is obligated to pay
such Tax, pay to the Issuer the amount of such Tax.
 
(e)  Each party shall reasonably cooperate, and cause their respective
Affiliates to reasonably cooperate, in the defense or prosecution of any
Third-Party Claim and shall furnish or cause to be furnished such records,
information and testimony, and attend such conferences, discovery Proceedings,
hearings, trials or appeals, as may reasonably be requested in connection
therewith.
 
8.4  Limitations of Indemnification Obligations. 
 
(a)  The Contributors and Icahn shall have no Liability pursuant to Section
8.2(i) for indemnification or Damages arising from any inaccuracy of any of the
representations or warranties of the Contributors and Icahn (other than those in
Sections 3.1, 3.2, 3.4, 3.20, 3.23, 3.25, 3.29 and 3.30) unless and until
Damages arising from such inaccuracies exceed $7,000,000 (the “Threshold”), in
which case the Contributors and Icahn shall be liable for all such Damages,
including the first $7,000,000.
 
(b)  In no event shall the aggregate Liability for indemnification under Section
8.2(i) arising from any inaccuracy of any of the representations and warranties
of the Contributors and Icahn exceed the Aggregate Consideration (the “Cap”).
 
(c)  Indemnity claims (i) pursuant to clauses (ii) through (viii) of Section 8.2
or (ii) for fraud, willful misconduct or intentional misrepresentation shall not
be subject to the Threshold or the Cap, and such claims shall be paid from the
first dollar of Liability for indemnification or Damages incurred by the Issuer
Indemnified Parties in connection therewith.
 

--------------------------------------------------------------------------------


 
(d)  The sole and exclusive remedy of the Issuer Indemnified Parties with
respect to any and all claims for any breach of any representation or warranty
set forth herein or in any Ancillary Document shall be pursuant to the
indemnification provisions set forth in this Article VIII.
 
8.5  Calculation of Damages. 
 
(a)  Taxes for which indemnification is provided under this Article VIII shall
not be (i) increased to take account of any net Tax costs incurred by the
receiving party arising from the receipt of indemnity payments hereunder or
similar payments hereunder or (ii) reduced to take account of any net Tax
benefit realized by the receiving parties arising from the incurrence or payment
of any such Taxes.
 
(b)  Notwithstanding anything to the contrary in this Agreement, for purposes of
the indemnification provisions in this Article VIII, the determination of the
amount of any Damages shall be made without giving effect to any “Material
Adverse Effect” qualification or any materiality or similar qualification
contained in the representations, warranties, covenants or obligations herein.
 
8.6  Investigation. It shall be no defense to an action for breach of this
Agreement that a party hereto or its agents have (or have not) made
investigations into the affairs of the other parties hereto or that such other
parties could not have known of the misrepresentation or breach of warranty.
 
8.7  Tax Character. The Contributors and the Issuer agree that any payments
pursuant to this Article VIII will be treated for federal and state income Tax
purposes as adjustments to the Aggregate Consideration paid for the Partnership
Interests, and that they will report such payments on all Tax Returns in a
manner consistent with such characterization.
 
ARTICLE IX  
 
DEFINITIONS
 
9.1  Defined Terms. As used in this Agreement, the following defined terms have
the meanings indicated below:
 
“2007 After-Tax Earnings” means the After-Tax Earnings for Fiscal Year 2007, as
set forth in the Final After-Tax Earnings Statement for such year.
 
“2008 After-Tax Earnings” means the After-Tax Earnings for Fiscal Year 2008, as
set forth in the Final After-Tax Earnings Statement for such year.
 
“2009 After-Tax Earnings” means the After-Tax Earnings for Fiscal Year 2009, as
set forth in the Final After-Tax Earnings Statement for such year.
 

--------------------------------------------------------------------------------


 
“2010 After-Tax Earnings” means the After-Tax Earnings for Fiscal Year 2010, as
set forth in the Final After-Tax Earnings Statement for such year.
 
“2011 After-Tax Earnings” means the After-Tax Earnings for Fiscal Year 2011, as
set forth in the Final After-Tax Earnings Statement for such year.
 
“2007 Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(i).
 
“2008 Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(ii).
 
“2009 Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(iii).
 
“2010 Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(iv).
 
“2011 Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(v).
 
“20-Day Volume-Weighted Average Price” means the arithmetic average of the
Volume-Weighted Average Price of the AREP Units for each of the final 20 Trading
Days of the Fiscal Year immediately preceding the issuance of any AREP Units
hereunder.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person.
 
“After-Tax Earnings” means, for any Fiscal Year during the Earn-Out Period, all
income of the Issuer and any of its Subsidiaries constituting Hedge Fund
Earnings, less all expenses paid by the Issuer and its Subsidiaries properly
allocable to the Hedge Fund Earnings (excluding (i) base salary and other
compensation payable to Icahn or accrued in connection with such base salary or
other compensation and (ii) any amounts payable or accrued or expenses or
deductions incurred or accrued in connection with the acquisition by the Issuer
of the Partnership Interests), plus or minus, as the case may be, any Income Tax
expense or Income Tax benefit (current or deferred) of the Issuer and its
Subsidiaries with respect to the Hedge Fund Earnings. The After-Tax Earnings and
each item thereof shall be determined in accordance with GAAP. After-Tax
Earnings may be positive, negative, or zero. If in a Fiscal Year during the
Earn-out Period, the After-Tax Earnings were negative, then an amount equal to
the lesser of (x) the Income Taxes included in the computation by the Issuer and
its Subsidiaries of After-Tax Earnings for such Fiscal Year, but only to the
extent that such Income Taxes are attributable to a change of Tax Laws
applicable to amounts included in the determination of After-Tax Earnings in a
year prior to the year for which After-Tax Earnings are being computed and (y)
the amount by which the After-Tax Earnings were negative, shall be carried
forward and treated as Income Taxes payable in the succeeding Fiscal Year (a
“Tax Carryforward”). For the Fiscal Year ending December 31, 2007, After -Tax
Earnings will be determined based on (i) the management fees payable to Icahn
Capital Management for the fiscal quarter ending on December 31, 2007 (and
management fees for the fiscal quarter ending September 30, 2007 shall not be
included in After-Tax Earnings) and (ii) all Incentive Allocation Earnings
payable in respect of such entire Fiscal Year.


“After-Tax Earnings Statement” has the meaning ascribed to it in Section
1.3(a)(i).
 

--------------------------------------------------------------------------------


 
“Aggregate After-Tax Earnings” means the sum of the 2007 After-Tax Earnings, the
2008 After-Tax Earnings, the 2009 After-Tax Earnings, the 2010 After-Tax
Earnings and the 2011 After-Tax Earnings, provided that in determining Aggregate
After-Tax Earnings, no Tax Carryforward shall be given effect.
 
“Aggregate Consideration” has the meaning ascribed to it in Section 1.2.
 
“Aggregate Earn-Out Amount” means the sum of the 2007 Earn-Out Amount, the 2008
Earn-Out Amount, the 2009 Earn-Out Amount, the 2010 Earn-Out Amount and the 2011
Earn-Out Amount.
 
“Agreement” has the meaning ascribed to it in the preamble.
 
“Ancillary Document” means any agreement, certificate, instrument or other
document to be executed and delivered pursuant hereto, as contemplated hereby or
in connection with the consummation of the transactions contemplated by this
Agreement and shall include, without limitation, the Management Contribution
Agreement, the Employment Agreements, the Registration Rights Agreement and the
Release.
 
“API” has the meaning ascribed to it in the recitals.
 
“AREH” has the meaning ascribed to it in the recitals.
 
“AREP Units” means the depository units representing limited partnership
interests of the Issuer that are listed and traded on the NYSE.
 
“Audit Committee” means the Audit Committee of the Board of Directors of the
general partner of the Issuer, as the same may be constituted from time to time.
 
“Business Day” means any day of the year other than (i) any Saturday or Sunday
or (ii) any other day on which commercial banks located in New York City are
generally closed for business.
 
“Cap” has the meaning ascribed to it in Section 8.4(b).
 
“Catch-up Earn-out Amount” has the meaning ascribed to it in Section 1.3(b)(vi).
 
“CCI Administrative” has the meaning ascribed to it in the recitals.
 
“CCI Offshore” has the meaning ascribed to it in the preamble.
 
“CCI Onshore” has the meaning ascribed to it in the preamble.
 
“Claim” has the meaning ascribed to it in Section 8.3(a).
 
“Client” means any Feeder Fund or Master Fund to whom Icahn Management, Icahn
Capital Management or any other Partnership has provided, or has agreed to
provide in the future, Management Services. For the avoidance of doubt, “Client”
shall not include investors, only investment funds.
 

--------------------------------------------------------------------------------


 
“Closing” has the meaning ascribed to it in Section 2.1.
 
“Closing Date” has the meaning ascribed to it in Section 2.1.
 
“Closing Date Consideration” has the meaning ascribed to it in Section 1.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Consents” means any consent, approval, petition, License or order of,
registration, declaration or filing with, or notice to, or waiver from, any
federal, state, local, foreign or other Governmental Entity or any Person,
including any security holder, Client, creditor or vendor which is necessary to
be obtained, made or given in connection with the execution and delivery of this
Agreement or any Ancillary Document, the performance by a Person of its
obligations under this Agreement or any Ancillary Document and the consummation
of the transactions contemplated by this Agreement or any Ancillary Document.
 
“Consent to Assignment” has the meaning ascribed to it in Section 2.2(i).
 
“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is binding
and enforceable.
 
“Contributors” has the meaning ascribed to it in the preamble.
 
“Contribution Agreement” has the meaning ascribed to 2.2(n)
 
“Contributors’ Disclosure Schedules” means the disclosure schedules of the
Contributors and Icahn attached hereto and delivered pursuant to Article III of
this Agreement.
 
“Covered Affiliate Agreement” has the meaning ascribed to it in Section 2.2(e).
 
“Covered Employees” has the meaning ascribed to it in Section 3.20(a).
 
“Damages” means any and all damages, losses (including diminution in value),
Liabilities, Claims, demands, Proceedings, penalties, obligations, charges,
deficiencies, Taxes, interest, settlement payments, reasonable costs and
expenses of every kind whatsoever (including, without limitation, reasonable
costs of investigating, preparing or defending any such Claim or Proceeding and
reasonable legal fees and disbursements), as and when incurred by an Indemnified
Party and whether or not involving a Third-Party Claim.
 
“Disclosure Materials” means the diligence materials relating to the
Contributors, the Partnerships and the Funds and made available to the Issuer
prior to the Closing Date in the electronic data room maintained by counsel to
the Contributors.
 
“Earn-out Amount” means (a) the aggregate value of AREP Units that shall be
issuable in respect of the After-Tax Earnings for a particular Fiscal Year
during the Earn-out Period, as set forth in the Final After-Tax Earnings
Statement for such Fiscal Year or (b) the Catch-up Earn-out Amount, as
applicable.
 

--------------------------------------------------------------------------------


 
“Earn-out Consideration” has the meaning ascribed to it in Section 1.2.
 
“Earn-out-Period” means Fiscal Years 2007, 2008, 2009, 2010 and 2011, inclusive.
 
“Employment Agreement Amendments” has the meaning set ascribed to in Section
2.2(g).
 
“Employment Agreements” has the meaning ascribed to it in Section 2.2(h).
 
“Encumbrance” means any mortgage, lien (except for any lien for Taxes not yet
due and payable), pledge, security interest, option, right of any third party,
encumbrance or other adverse claim of any kind or description.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any entity that would be deemed a “single employer” with
any Contributor or any Partnership under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Feeder Funds” means, collectively, Icahn Fund Ltd., a Cayman Islands company,
Icahn Cayman Partners L.P., a Cayman Islands limited partnership, Icahn Partners
Master Fund II Feeder LP, a Delaware limited partnership, Icahn Fund II Ltd., a
Cayman Islands company, and Icahn Fund III Ltd, a Cayman Islands company.
 
“Final After-Tax Earnings Statement” has the meaning ascribed to it in Section
1.3(a)(iii).
 
“Financial Statements” has the meaning ascribed to it in Section 3.8(a).
 
“Fiscal Year” means the fiscal year of the Issuer and the Funds, ending on
December 31 of such year.
 
“Fund Financial Statement” has the meaning ascribed to it in Section 3.6(e).
 
“Funds” means, collectively, the Master Funds, the Feeder Funds and any other
funds, investment vehicles or separately managed accounts now or hereafter
managed by the Partnerships.
 
“GAAP” means U.S. generally accepted accounting principles at the time in
effect, as consistently applied.
 
“Governmental Entity” means any court, tribunal, arbitrator, authority,
regulatory or administrative agency, commission, licensing board, official or
other instrumentality of the United States or foreign country or any state,
county, city or other political subdivision thereof or any self-regulatory
authority.
 

--------------------------------------------------------------------------------


 
“Hedge Fund Earnings” means the aggregate of (i) management fees payable to
Icahn Capital Management with respect to the Funds pursuant to the Management
Agreements and (ii) the Incentive Allocation Earnings, and shall exclude any
revenues or earnings received by the Issuer as an investor in the Funds.
 
“Icahn” has the meaning ascribed to it in the preamble.
 
“Icahn Capital Management” has the meaning ascribed to it in the recitals.
 
“Icahn Capital Management Partnership Interests” has the meaning ascribed to in
the recitals.
 
“Icahn Employment Agreement” has the meaning set ascribed to in Section 2.2(f).

 
“Icahn Group” means (i) the Partnerships, (ii) the Contributors, (iii) Icahn,
(iv) the Funds and (v) all officers, partners, directors and executive or
professional employees of any of the foregoing. Notwithstanding the foregoing,
the following individuals and entities shall not be considered either (a)
members of the Icahn Group or (b) Persons who are "associated with" the Icahn
Group, in each case for any purposes of this Agreement: (1) Richard Elden; (2)
James Gordon; (3) Aegis Capital Corp.; (4) Icahn Cayman Partners, L.P.; (5) any
limited partner of Onshore Master Fund I (other than CCI Funding Corp., Koala
Holding Limited Partnership and any other person who otherwise would be deemed
to be a member of the Icahn Group pursuant to item (v) above); (6) any
shareholder of Icahn Fund Ltd., Icahn Fund II Ltd. or Icahn Fund III Ltd. (other
than Icahn and his Affiliates); (7) any limited partner of Icahn Partners Master
Fund II Feeder LP (other than any person who otherwise would be deemed to be a
member of the Icahn Group pursuant to item (v) above); or (8) any officers,
partners, directors or executive or professional employees of any of the
foregoing (other than any person who otherwise would be deemed to be a member of
the Icahn Group pursuant to item (v) above).
 
“Icahn Management” has the meaning ascribed to it in the preamble.
 
“Icahn Partners Holding” has the meaning ascribed to it in the preamble.
 
“Incentive Allocation” has the respective meanings ascribed to it in Section
3.05(b) of the Third Amended and Restated Limited Partnership Agreement of Icahn
Partners Master Fund LP dated February 1, 2007 (which is also applicable to
Icahn Fund Ltd.); Section 3.06(b) of the Amended and Restated Limited
Partnership Agreement of Icahn Partners Master Fund II L.P. dated February 1,
2007 (which is also applicable to Icahn Fund II Ltd.); Section 3.06(b) of the
Amended and Restated Limited Partnership Agreement of Icahn Partners Master Fund
III L.P. dated April 1, 2007 (which is also applicable to Icahn Fund III Ltd.);
Section 3.05(b) of the Fourth Amended and Restated Limited Partnership Agreement
of Icahn Partners LP dated February 1, 2007; and Annex I, Section (a) of the
Amended and Restated Limited Partnership Agreement of Icahn Cayman Partners L.P.
dated March 1, 2007.


“Incentive Allocation Earnings” means, for any Fiscal Year during the Earn-out
Period, the aggregate of the Issuer’s share of the Incentive Allocation payable
to each of Offshore GP and Onshore GP, as reported in the audited financial
statements of each Master Fund for such Fiscal Year.
 

--------------------------------------------------------------------------------


 
“Income Tax” mean any Tax (i) measured by gross or net income of the Person on
which Tax is imposed and (ii) which would be included in such Person’s
provisions for Taxes under GAAP.
 
“Indebtedness” means (i) any obligation for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money; or (ii) any
obligation evidenced by any note, bond, debenture or other debt security.
 
“Indemnified Party” has the meaning ascribed to it in Section 8.3(a).
 
“Indemnifying Party” has the meaning ascribed to it in Section 8.3(a).
 
“Independent Auditor” means (a) a nationally recognized public accounting firm
mutually acceptable to the Contributors and the Issuer or (b) if the Issuer and
Contributors are unable to agree on such a firm, then Contributors shall select
one firm and the Issuer shall select one firm and those two firms shall select a
third firm, in which event, the “Independent Auditor” shall mean such third
firm. In no event shall a public accounting firm which has provided auditing,
accounting, consulting or other professional services within the prior two
years, or has been retained to provide any such services, to the Issuer or any
of the Contributors be named as the Independent Auditor without the prior
written consent of the Issuer and each of the Contributors.
 
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations thereunder.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Issuer” has the meaning ascribed to it in the preamble.
 
“Issuer Indemnified Party” and “Issuer Indemnified Parties” have the meanings
ascribed to them in Section 8.2.
 
“Issuer’s Disclosure Schedules” means the disclosure schedules of the Issuer
attached hereto and delivered pursuant to Article IV of this Agreement.
 
"Issuer SEC Reports" means each Form 10-K, Form 10-Q, Form 8-K, registration
statement under the Securities Act and proxy or information statement, together
with any amendments thereto, required to be filed by the Issuer with the SEC
since December 31, 2004.
 
“Knowledge of the Contributors” or “the Contributors’ Knowledge” means the
actual knowledge, or the actual knowledge a person would have after reasonable
inquiry, of Icahn, Vincent Intrieri, Keith A. Meister, Keith Schaitkin or Keith
Cozza.
 

--------------------------------------------------------------------------------


 
“Law” means any law, principle of common law, statute, rule, regulation,
ordinance, code, requirement, Order or other pronouncement having the effect of
law of the United States or foreign country or any state, county, city or other
political subdivision thereof or of any Governmental Entity.
 
“Leases” has the meaning ascribed to it in Section 3.21.
 
“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due
and regardless or when or by whom asserted).
 
“License” means licenses, permits, certificates of authority, authorizations,
approvals, registrations, findings of suitability, variances, exemptions,
certificates of occupancy, orders, franchises and similar consents granted or
issued by any Governmental Entity.
 
“License Agreement” has the meaning ascribed to it in Section 2.2(m).
 
“Management Agreement” means any investment management, advisory or sub-advisory
agreement under which any Partnership provides Management Services as of any
date of determination.
 
“Management Contribution Agreement” has the meaning ascribed to in the recitals.
 
“Management Services” means any services which involve (i) the management of an
investment account or fund; (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds or (iii) otherwise acting as
an “investment adviser” within the meaning of the Investment Advisers Act, and
performing activities related or incidental thereto.
 
“Master Fund II” has the meaning ascribed to it in the recitals.
 
“Master Fund III” has the meaning ascribed to it in the recitals.
 
“Master Funds” has the meaning ascribed to it in the recitals.
 
“Material Adverse Effect” as to any Person, means any event, occurrence, fact,
condition, development, change or effect that, individually or in the aggregate
with other events, occurrences, facts, conditions, developments, changes or
effects, has a material adverse effect on the business, earnings, operations,
assets, Liabilities, properties, condition (financial or otherwise), results of
operations or net worth of such Person.
 
“Non-Competition Agreement” has the meaning ascribed to it in Section 2.2(j)
 
“NYSE” means the New York Stock Exchange.
 
“Offshore GP” has the meaning ascribed to it in the recitals.
 
“Offshore Master Fund I” has the meaning ascribed to it in the recitals.
 

--------------------------------------------------------------------------------


 
“Offshore Master Funds” has the meaning ascribed to it in the recitals.
 
“Offshore Partnership Interests” has the meaning ascribed to it in the recitals.
 
“Onshore GP” has the meaning ascribed to it in the recitals.
 
“Onshore Master Fund I” has the meaning ascribed to it in the recitals.
 
“Onshore Partnership Interests” has the meaning ascribed to it in the recitals.
 
“Order” means any writ, judgment, decree, demand, injunction or similar order of
any Governmental Entity (in each such case, whether preliminary or final).
 
“Organizational Documents” means, (i) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws; (ii) with respect to
any Person that is a limited partnership, its certificate of limited partnership
and limited partnership agreement; (iii) with respect to any Person that is a
limited liability company, its certificate of formation and limited liability
company or operating agreement; (iv) with respect to any Person that is a trust
or other entity, its declaration or agreement of trust or constituent document
and (v) with respect to any other Person, its comparable organizational
documents, in each case, as any such document has been amended or restated.
 
“Partnership Interests” has the meaning ascribed to it in the recitals.
 
“Partnerships” means Offshore GP, Onshore GP, the Master Funds, Icahn
Management, Icahn Capital Management and CCI Administrative.
 
“Permitted Encumbrances” means (a) Encumbrances disclosed in the Financial
Statements or securing Liabilities reflected in the Financial Statements in
accordance with GAAP, (b) Encumbrances for Taxes, assessments and similar
charges that are not yet due or are being contested in good faith, and (c)
Encumbrances relating to an investment of any Fund.
 
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental Entity.
 
“Plan” and “Plans” have the meanings ascribed to them in Section 3.20(a).
 
“Pre-Closing Straddle Period” means the portion of any Straddle Period that
begins before the Closing Date and ends on the Closing Date.
 
“Pre-Closing Tax Period” means any taxable period that begins before the Closing
Date and ends on or before the Closing Date.
 
“Principal Market” means the NYSE, or in the event that the AREP Units are no
longer listed on the NYSE, the primary market or stock exchange on which the
AREP Units are then listed or traded.
 

--------------------------------------------------------------------------------


 
“Proceeding” means any action, arbitration, audit, examination, hearing,
investigation, litigation, suit or other proceeding (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before or otherwise involving, any court or other Governmental
Entity or referee, trustee, arbitrator or mediator.
 
“Registration Rights Agreement Amendment” has the meaning ascribed to it in
Section 2.2(k).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shared Services Agreement” has the meaning ascribed to it in Section 2.2(l)
 
“Special Committee” means the special committee of independent directors of the
Board of Directors of the general partner of the Issuer, as the same may be
reconstituted from time to time.
 
“Straddle Period” means a taxable period that begins before the Closing Date and
ends after the Closing Date.
 
“Subsidiary” means any corporation, partnership, limited liability company,
joint venture or other entity in which a Person (a) directly or indirectly, owns
or controls 50% or more of the voting stock or other ownership interests
entitled to vote generally; (b) has the power to elect a majority of the board
of directors or similar governing body of such Person or (c) acts as the general
partner or manager, or has the legal power to direct the business or policies,
of such Person.
 
“Tax” means any and all taxes, charges, fees, levies, duties, Liabilities,
impositions or other assessments, including, without limitation, income, gross
receipts, profits, excise, real or personal property, environmental, recapture,
sales, use, value-added, withholding, social security, retirement, employment,
unemployment, occupation, service, license, net worth, payroll, franchise,
gains, stamp, transfer and recording taxes, fees and charges, imposed by the IRS
or any other taxing authority (whether domestic or foreign including, without
limitation, any state, county, local or foreign government or any subdivision or
taxing agency thereof (including a United States possession)), whether computed
on a separate, consolidated, unitary, combined or any other basis and such term
shall include any interest whether paid or received, fines, penalties or
additional amounts attributable to, or imposed upon, or with respect to, any
such taxes, charges, fees, levies, duties, liabilities, impositions or other
assessments.
 
“Tax Carryforward” shall have the meaning ascribed to it in the definition of
After-Tax Earnings.
 
“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including attachments
thereto and amendments thereof, and including, without limitation, information
returns, any documents with respect to or accompanying payments of estimated
Taxes, or with respect to or accompanying requests for the extension of time in
which to file any such report, return, document, declaration or other
information.
 

--------------------------------------------------------------------------------


 
“Third-Party Claim” has the meaning ascribed to it in Section 8.3(b).
 
“Threshold” has the meaning set forth in Section 8.4(a).
 
“Trading Day” means (a) any day on which the AREP Units are listed or quoted and
traded on the Principal Market or (b) if the AREP Units are not then listed or
quoted and traded on any market or stock exchange, then any Business Day.
 
“Transferred Employee” means an individual who immediately prior to the Closing
is an employee of any Contributor or any Partnership, and immediately following
the Closing continues to be an employee of the Issuer or its Affiliates.
 
“Volume-Weighted Average Price” means, for the AREP Units as of any date, the
dollar volume-weighted average sales price for the AREP Units on the Principal
Market during the period beginning at 9:30:01 a.m., New York City time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of the AREP
Units in the over-the-counter market on the electronic bulletin board for such
security during the period beginning at 9:30:01 a.m., New York City time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
such market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average sales price is reported for
such security by Bloomberg for such hours, the average of the highest closing
bid price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Volume-Weighted Average Price cannot be
calculated for the AREP Units on a particular date on any of the foregoing
bases, the Volume-Weighted Average Price of the AREP Units on such date shall be
the fair market value as determined in good faith by the Issuer, absent manifest
error.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1  Expenses. Each of the parties will bear its own costs and expenses
(including fees and disbursements of counsel, consultants and accountants)
incurred in connection with this Agreement and the transactions contemplated
hereby.
 
10.2  Entire Agreement. 
 
(a)  This Agreement supersedes all prior agreements between the parties with
respect to its subject matter and constitutes (together with the Ancillary
Documents) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. The exhibits and
schedules identified in and attached to this Agreement are incorporated herein
by reference and shall be deemed as fully a part hereof as if set forth herein
in full.
 

--------------------------------------------------------------------------------


 
(b)  In the event of any inconsistency between the statements in the body of
this Agreement and those in the exhibits and schedules (other than an exception
expressly set forth as such in the Contributors’ Disclosure Schedules or the
Issuer’s Disclosure Schedules with respect to a specifically identified
representation or warranty), the statements in the body of this Agreement will
control.
 
10.3  Waiver. Subject to Section 5.5, any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof,
but no such waiver shall be effective unless set forth in a written instrument
duly executed by or on behalf of the party waiving such term or condition. No
waiver by any party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by Law or otherwise afforded, will be
cumulative and not alternative.
 
10.4  Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each party hereto,
provided that any amendment, supplement or modification to be executed and
delivered by the Issuer in connection with this Agreement or any Ancillary
Document shall require the approval of the Audit Committee.
 
10.5  No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns and personal representatives, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
Person, except that each Indemnified Person shall be a third-party beneficiary
of Article VIII.
 
10.6  Assignment; Binding Effect. No party may assign this Agreement or any
right, interest or obligation hereunder. This Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors, permitted assigns and personal representatives. 
 
10.7  Interpretation. 
 
Unless the context clearly requires otherwise:
 
(a)  The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
(b)  When a reference is made in this Agreement to a section, subsection,
article, exhibit or schedule, such reference shall be to a section, subsection,
article, exhibit or schedule of this Agreement unless otherwise clearly
indicated to the contrary. Any capitalized terms used in any schedule hereto and
not otherwise defined therein shall have the meanings set forth in this
Agreement.
 

--------------------------------------------------------------------------------


 
(c)  Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation”
and, unless the context otherwise requires, “neither,” “nor,” “any,” “either”
and “or” shall not be exclusive.
 
(d)  The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
 
(e)  The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
 
(f)  A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
 
(g)  A reference to “$,” “U.S.$,” “U.S. dollars” or “dollars,” shall mean the
legal tender of the United States of America.
 
(h)  Any reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Law means that provision of such Law from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
(i)  Each accounting term used herein that is not specifically defined herein
shall have the meaning given to it under GAAP.
 
(j)  Any reference to a party’s being satisfied with any particular item or to a
party’s determination of a particular item presumes that such standard will not
be achieved unless such party shall be satisfied or shall have made such
determination in its sole or complete discretion.
 
(k)  The parties are each represented by legal counsel and have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
(l)  The principles of interpretation set forth in this Section 10.7 shall apply
equally to all Ancillary Documents.
 

--------------------------------------------------------------------------------


 
10.8  Specific Performance. In addition to any and all other remedies that may
be available at law in the event of any breach of this Agreement, the parties
shall be entitled to specific performance of the agreements and obligations of
the other parties hereunder and to such other injunctive or other equitable
relief as may be granted by a court of competent jurisdiction.
 
10.9  Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement.
 
10.10  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree in good faith upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement
 
10.11  Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by any other party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any party’s part of any breach, default or noncompliance under this Agreement,
or any waiver on such party’s part of any provisions or conditions of the
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or otherwise afforded to any party, shall be cumulative and not
alternative.
 
10.12  Remedies. The indemnification rights under Article VIII are independent
of and in addition to such rights and remedies as the parties may have at law or
in equity or otherwise for any misrepresentation, breach of warranty or failure
to fulfill any agreement or covenant hereunder on the part of any party hereto,
including the right to seek specific performance, rescission or restitution,
none of which rights or remedies shall be affected or diminished by Article
VIII.
 
10.13  Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.
 
10.14  Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Facsimile and .pdf
counterpart signatures to this Agreement shall be treated in all manner and
respects as original counterparts and will be considered to have the same
binding legal effect as if they were the original signed version thereof
delivered in person.
 
10.15  Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of any New York State court in the County of New York or any courts
of the United States of America located in the Southern District of New York,
and each party hereby agrees that all Proceedings brought by such party
hereunder shall be brought in any such court. Each party irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such Proceeding brought in any such
court, any claim that any such Proceeding brought in such a court has been
brought in an inconvenient forum and the right to object, with respect to any
such Proceeding brought in any such court, that such court does not have
jurisdiction over such party or the other party. In any such Proceeding, each
party waives, to the fullest extent it may effectively do so, personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by any means permitted by Section 10.16. Each party agrees that a
final non-appealable judgment in any such Proceeding brought in such a court
shall be conclusive and binding.
 

--------------------------------------------------------------------------------


 
10.16  Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered personally, by certified or
registered mail, return receipt requested, and postage prepaid or by courier or
overnight delivery, addressed as follows: 
 
If to Icahn or the Contributors:


Icahn Associates Corp.
767 Fifth Avenue, Suite 4700
New York, NY 10153
Attention: Marc Weitzen


with a copy (which shall not constitute notice) to:


Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Attention: Floyd I. Wittlin, Esq.


If to the Issuer:


Special Committee of the
Board of Directors of American Property Investors, Inc.
510 East 86th Street
 
New York, NY 10028
 
Attention: Jack Gumpert Wasserman, Esq.



--------------------------------------------------------------------------------


 
with a copy (which shall not constitute notice) to:
 
American Real Estate Partners, L.P.
445 Hamilton Avenue
White Plains, NY  10601 
Attention: Felicia Buebel, Esq.


and
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attention: Peter G. Samuels, Esq.


and


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: William D. Regner, Esq.


or to such other address as a party may from time to time designate in writing
in accordance with this Section 10.16. Each notice or other communication given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been received (a) on the Business Day it is sent, if sent by
personal delivery; (b) the earlier of receipt or three Business Days after
having been sent by certified or registered mail, return receipt requested and
postage prepaid or (c) on the first Business Day after sending, if sent by
overnight delivery.
 
[End of text. Signature page follows.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.
 

        AMERICAN REAL ESTATE PARTNERS, L.P.  
   
   
    By:  
American Property Investors, Inc., its general partner
        By: /s/ Andrew Skobe  

--------------------------------------------------------------------------------

Name: Andrew Skobe
Title: 
   

 

        CCI ONSHORE CORP.  
   
   
    By:  /s/ Edward Mattner  

--------------------------------------------------------------------------------

Name: Edward Mattner
Title: 
   

 

        CCI OFFSHORE CORP.  
   
   
    By:  /s/ Edward Mattner  

--------------------------------------------------------------------------------

Name: Edward Mattner
Title: 
   

 

        ICAHN MANAGEMENT LP  
   
   
    By: 
CCI Manager LLC, its general partner
        By:  /s/ Edward Mattner  

--------------------------------------------------------------------------------

Name: Edward Mattner
Title: 
   

 

          /s/ Carl C. Icahn  

--------------------------------------------------------------------------------

Carl C. Icahn 
   


 
